Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 1 of 104 PagelD: 38

WILLIAM F KAETZ
CATHERINE KAETZ
437 Abbott Road
Paramus NJ 07652 1 UN 2G A Le Wd
201-753-1063

Plaintiffs

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
WILLIAM F KAETZ Case No.: 2:18-CV-14782-CCC-JBC
CATHERINE KAETZ
Plaintiffs

VS.

COURT OF COMMON PLEAS OF MONROE COUNTY
FORTY-THIRD JUDICIAL DISTRICT
COMMONWEALTH OF PENNSYLVANIA

610 MONROE STREET

STROUDSBURG PA 18360-2115

570-517-3009

Defendant

 

ANSWER TO THE ORDER OF MAY 31, 2019 TO SHOW CAUSE WHY
THIS MATTER SHALL NOT BE TRANSFERRED TO THE FEDERAL
DISTRICT COURT ENCOMPASSING THE COURT OF COMMON
PLEAS OF MONROE COUNTY, THE FEDERAL DISTRICT COURT FOR
THE MIDDLE DISTRICT OF PENNSYLVANIA

 

Plaintiffs William Kaetz and Catherine Kaetz respectfully file this answer to
the Order of May 31 2019 to show cause why this matter shall not be transferred to
the Federal District Court encompassing the Court of Common Pleas of Monroe

County, the Federal District Court for the Middle District of Pennsylvania.

Page 1 of 20
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 2 of 104 PagelD: 39

TABLE OF CONTENTS

PAGE
PRELIMINARY STATEMENT ......... 0.0 .c ccc cce cece cece eee cree ee ne een nee eneneenn eas 6
PROCEDURAL HISTORY ...... 1. ccc cece ee cece e eee eee e ne ee nee en nese nae ee nae ens 6
STATEMENT OF FACTS RELEVANT TO THE UNITED STATES
DISTRICT COURT OF NEW JERSEY BEING PROPER VENUE ................. 9
ARGUMENT. oon. ccc cece eeee ene ene eee ee eee tee e nn ee serene ee ne anne Eee tee ee 16

1. 28 USC 1391(b)(2), (c), and (f)(1) and the Texas Law Review and New
Jersey State Laws support the United States District Court of New
Jersey having venue and jurisdiction over the defendant and subject
matter jurisdiction is supported under 42 U.S.C. § 1983 and under

diversity jurisdiction.

CONCLUSION .... 0... nee ee reece eee eee eee eens nnn e nan eee E ee eee EEE ees 19

Page 2 of 20
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 3 of 104 PagelD: 40

TABLE OF JUDGEMENTS, ORDERS AND RULINGS

Order of 5/31/2019... 00... cece ccc e nce e eee een eeeeae ene eeneeteeaaeeeneeenaes Pa33 — Pa35
PFA Warrant of 1/29/2018...... 0... cce cece eee e eee eee nee e ence ene ete eee eeeeeeeeas Pa37
PFA Final Order of 2/5/2018... 0... cece cee ene cence eee eee eee tae eneneenes Pa38 — Pa40
Extradition Order of 9/13/2018 2.2.0... ccc ccc ceee ence eee ence ee eeeenaeeeaeeaneeeees Pa44
PA Bail Bond Order of 9/19/2018 «0... eee ete eee e eee teen ener tae ena eenea noes Pa45

Page 3 of 20
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 4 of 104 PagelD: 41

TABLE OF APPENDIX
Docket Sheet ......... ccc cece cece cece cece cence nsec eeeeeeeeeeeeet een eennna Pal — Pa2
Original Complaint ............... cece ccc eee cece ee eee en ee neeeeeeeneeenee tans Pa3 — Pal0

Motion for Court Order to Subpoena Records and for an Injunction....Pal1 — Pal7

Certificate of Service ...... 0... cece ccc ec cence ence ee een eens ena eeaeeceetensanaees Pal8 — Pa21
Motion for Default Judgement .................c cece ccc e nee ee een eeenennenes Pa22 — Pa28
Plaintiffs’ proposed order......... 0.0... ccc cee cece ec eeeceeeeeeeeseeeeeeeeeeeaes Pa29 — Pa32
Order Of 5/31/2019... 0... cece ccc cece ee ne eect eee tae eeaeeseeensensenneeeens Pa33 — Pa35
PFA Complaint of 1/28/2018... 0. ccc cence eee n ene eee en eee eeeeeenteennenaes Pa36
PFA Warrant of 1/29/2018 20.0... 0c cece eee e een ee ee tae eee e eee aeeaeneeeeaees Pa37
PFA Final Order of 2/5/2018 0.0.0... ccc eee eee ee cece neces ene ee teen eeenes Pa38 — Pa40
New Milford NJ Arrest Record of 9/7/2018 .......... ccc ccc eec cee ceee ene eneeneeeeees Pad4l
Inmate Look up Bergen County Jail ......... 0... cece cece eee scene cnet eee eeaeneeeeees Pa42
Extradition Waiver of 9/13/2018 2.0.0... ccc ccce cece eee e ence ener eae eeaeenseeneneees Pa43
Extradition Order of 9/13/2018 0.00... cceeeccccec eee eecee eee ee ence eee eeeeneneneneee ees Pa44
PA Bail Bond Order of 9/19/2018 1.0... cee ceeeee cece eee nent eee nee ea eenentne ees Pa45
28 ULS. Code § 1391 occ cce ene e rece e ence ee ee nee e nee eae enee nae eens Pa46 — Pa48
28 U.S. Code § 1404 00... cece cece eect cee nee nee cena tease aeneenseeeeeeaenees Pa49
28 U.S. Code § 1406 ...... cece cence eee ree eee ea een en eee nae ene tas enaeeaenens Pa50
28 U.S. Code § 1631 2.0... c cee ce cece cence eee eee eee nena eneeeaeneeenenaeneneas Pa5l

Diane P. Wood "Federal Venue: Locating the Place Where the Claim Arose,"

54 Texas Law Review 392 (1976) . oo... ccc cece cece eens eee e ee eaeeenaes Pa52 — Pa82

Page 4 of 20
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 5 of 104 PagelD: 42

TABLE OF AUTHORITIES

PAGE
28 U.S. Code § 1391 oo. c cece cece cere cnet e een eee nee ee eee ene onan eee ee ees Pg12
28 U.S. Code § 1404 20... ce cece cence ee ee eee nee eee beeen eee eben ne enea ed Pg13
28 U.S. Code § 1406 20.0... c cee ce eee eee nee rete eee n ae nee e eee a een e ene enee es Pg15
28 U.S. Code § 1631.2... eee ee eee ees Lecce eee eeeeenaeeeee nae eeeneeeaeenerens Pg15
Crepy v. Benckiser, Law Div.-Essex Cnty. (Mitterhoff, J.S.C.)
DOCKET NO.: ESX-L-730-15, February 19, 2016 ................. Pg11, Pg14, Pg19

See Diane P. Wood "Federal Venue: Locating the Place Where the Claim Arose,"”

54 Texas Law Review 392 (1976) for more citations................086e Pa52 — Pa82

Page 5 of 20
CF SF RI

FOR KF RF RIT Rr

Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 6 of 104 PagelD: 43

 

PRELIMINARY STATEMENT

 

28 USC 1391(b)(2), (c), and (f)(1) and the Texas Law Review and New Jersey
Law support the United States District Court of New Jersey being proper venue of
this case because a substantial part of the events and omissions giving rise to the
claim occurred in the venue of the United States District Court of New Jersey, the
victims abode is in the venue of the United States District Court of New Jersey, and
the property subject to the action is situated in the venue of the United States District

Court of New Jersey.

 

PROCEDURAL HISTORY

 

1. On 10/09/2018 Plaintiffs William Kaetz and Catherine Kaetz filed their
Complaint with Jury Demand against the Court of Common Pleas of Monroe County
Pennsylvania paying the filing and Admin fee of $400.00. (Pa3 — Pal0)

2. On 10/09/2018 Plaintiffs William Kaetz and Catherine Kaetz filed their
Motion for Court Order to Subpoena Records and for an Injunction. (Pall — Pal7)
3. On 10/12/2018 the court clerk Set Deadlines as to the Plaintiffs’ Motion for
Permanent Injunction. Motion was set for 11/5/2018 before Judge Claire C. Cecchi.
Unless otherwise directed by the Court, this motion will be decided on the papers
and no appearances are required. Note that this is an automatically generated
message from the Clerk's Office and does not supersede any previous or subsequent

orders from the Court. (Pal — Pa2)

Page 6 of 20
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 7 of 104 PagelD: 44

4. On 10/12/2018 Summons were issued as to Court of Common Pleas of
Monroe County. (Pal — Pa2)

5. On 10/29/2018 Certificate of Service of the defendant being served the
Summons and Complaint and Motion was filed by Plaintiffs William Kaetz and
Catherine Kaetz. (Pa18 — Pa21)

6. On 02/05/2019 — (99 days after defendant being served) - Plaintiffs William
Kaetz and Catherine Kaetz filed a Motion for Entry of Default with supporting
attachments; an Affidavit of Catherine Kaetz, an Affidavit of William F. Kaetz, the
Certificate of Service documents, and a proposed Order for an Entry of Default, with
Certificate of Service of motion and supporting documents to defendant. (Pa22 —
Pa28)

7. On 2/05/2019 The Court Clerk failed to record an Entry of Default upon the
defendant and chose to submit the Default to Judge Claire C. Cecchi. (Pal — Pa2)
8. On 02/05/2019 the Court Clerk Set Deadlines as to Plaintiffs’ Motion for
Entry of Default. Motion set for 3/4/2019 before Judge Claire C. Cecchi. Unless
otherwise directed by the Court, this motion will be decided on the papers and no
appearances are required. Note that this is an automatically generated message from
the Clerk’s Office and does not supersede any previous or subsequent orders from

the Court. (Pal — Pa2)

Page 7 of 20
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 8 of 104 PagelD: 45

9. On 05/13/2019 — (97 days after motion for default filed) - Plaintiffs William
Kaetz and Catherine Kaetz filed a Proposed Order for default with Certificate of
Service to defendant. (Pa29 — Pa32)

10. On 05/31/2019 — (214 days has past (7 months and 2 days) and defendant has
failed to appear, plead or otherwise defend within the time allowed and, therefore,
is now in default) - an ORDER was filed by Judge Claire C. Cecchi that Plaintiffs
will show cause in writing why this matter shall not be transferred to the Federal
District Court encompassing the Court of Common Pleas of Monroe County, the
Federal District Court for the Middle District of Pennsylvania; Plaintiff's must file
their response with the Court on or before 7/1/2019; this Order to Show Cause will
be decided without oral argument; Plaintiff's motions for subpoena and injunction
and entry of default and Plaintiff William Kaetz's proposed Order for default
judgment are Administratively Terminated without prejudice; plaintiffs are advised
that the termination of these motions/submissions is not an adjudication on the merits
at this time; the Clerk of the Court shall serve a copy of this Order upon Plaintiff's

via regular mail. Signed by Judge Claire C. Cecchi on 5/31/2019. (Pa33 — Pa35)

Page 8 of 20
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 9 of 104 PagelD: 46

 

STATEMENT OF FACTS RELEVANT TO THE UNITED STATES
DISTRICT COURT OF NEW JERSEY BEING PROPER VENUE

 

1. This case is a 42 U.S.C. § 1983 Civil Rights complaint under diversity
jurisdiction, (Pa3 — Pa10) (the court changed plaintiffs’ filing to federal question
jurisdiction (Pal-Pa2)), for violations of state and federal due process and double
jeopardy rights. (Pa3 — Pa10)

2. At the time of the violations of state and federal due process and double
jeopardy rights both Plaintiffs’ place of abode was, and still is, the State of New
Jersey and within the venue of United States District Court of New Jersey.

3. The plaintiffs’ claim arose on September 7, 2018 in the township of New
Milford New Jersey. Plaintiff Catherine Kaetz was arrested in the State of New
Jersey by the New Milford New Jersey Law Enforcement during an alleged traffic
stop. (Pa41) An underlying out of state warrant that classified Plaintiff Catherine
Kaetz a fugitive from justice activated the law enforcement of NJ to activate a hot
pursuit and arrest with a threat of deadly force upon Catherine Kaetz. The alleged
warrant was from a Pennsylvania temporary PFA (protection from abuse) complaint
of 1/28/2018 (Pa36) that produced the PFA Warrant of 1/29/2018 (Pa37) from a
municipal court that was resolved and superseded by the PFA Final Order of
2/5/2018 (Pa38 — Pa40) from the superior Monroe County Court that was signed by
the PFA Judge, the PFA Plaintiff and the PFA Defendant, the matter of the warrant

was adjudicated in the Monroe County Courthouse PA on 2/5/2018.

Page 9 of 20
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 10 of 104 PagelD: 47

4. Plaintiff Catherine Kaetz was taken from the New Milford NJ Police holding
jail cell to the Bergen County Jail at 160 S River St, Hackensack, NJ 07601 where
she was imprisoned for twelve (12) days for the alleged warrant that was resolved
on 2/5/2018. This is evidenced with the Inmate Look up Bergen County Jail (Pa42),
Extradition Waiver of 9/13/2018 (Pa43), and the Extradition Order of 9/13/2018
(Pa44).

5. September 19, 2018, twelve (12) days after her arrest, Catherine Kaetz was
taken from the Bergen County Jail in the State of New Jersey across state lines to
the State of Pennsylvania to the #43-4-01 Municipal District Court in Monroe
County PA. in front of Magisterial District Judge Brian Germano, (same Judge that
claimed no jurisdiction over PFAs) where the alleged warrant came from, and was
released from bondage, evidenced with the PA Bail Bond Order of 9/19/2018
(Pa45).

6. A substantial amount of the underlying events of this cause of action arose
geographically in the State of New Jersey, the violations of state and federal due
process and double jeopardy rights and false imprisonment occurred in the State
New Jersey. The relevant victims live in the State of New Jersey, and, property
relevant to this case is located in the State of New Jersey, all under the venue of the

United States District Court of New Jersey.

Page 10 of 20
oF

oF De

es

Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 11 of 104 PagelD: 48

7. The administrative negligence and court errors that caused violations of state
and federal due process and double jeopardy rights by the defendant, the Court of
Common Pleas of Monroe County, that is encompassed by the venue of the United
States District Court for the Middle District of Pennsylvania, reached into the venue
of the United States District Court of New Jersey, and, as the same as a foreign
corporation or a foreign state, defendant does business in the state of New Jersey
under the venue of the United States District Court of New Jersey, and, proper venue
is where the tort happened, the torts happened in New Jersey, the defendant and it’s
tort actions fall within the venue and jurisdiction of the United States District Court
of New Jersey. NJ State Law also applies.
8. In New Jersey: from Crepy v. Benckiser, Law Div.-Essex Cnty. (Mitterhoff,
J.S.C.), DOCKET NO.: ESX-L-730-15, February 19, 2016:
“Proper venue in a civil action is governed by R. 4:3-2, which
provides, in pertinent part, that “venue shall be laid in the county in
which the cause of action arose, or in which any party to the action

resides at the time of its commencement.” R. 4:3-2(a)(3).”

Page 11 of 20
aw

Fo FF IP

Case 2:18-cv-14782-CCC-JBC Document8 Filed 06/24/19 Page 12 of 104 PagelD: 49

 

DISCUSSION

 

1. Venue Rules - 28 USC 1391 (Pa46 — Pa48) provides federal court system's
basic venue rules. According to 1391, venue is appropriate in a federal court:
e based on where the defendants reside;
e based on where the underlying events occurred or relevant property is located;
e or in the unusual circumstance where neither of the above two methods will
work, wherever a defendant is subject to personal jurisdiction.

According to 28 USC 1391(b)(2), venue is appropriate in a judicial district
where there occurred a “substantial number of events or omissions” from which the
case arose.

For example, if a tort occurred in Manhattan, then venue would be appropriate
in the Southern District of New York. Of course, in some cases a substantial number
of events related to the case could occur in multiple locations, making venue
appropriate in more than one judicial district.

In almost all cases, appropriate venue is based on either defendant’s residency
or where a substantial number of the underlying events occurred.

If not, USC 28 1391(b)(3) provides that if neither (b)(1) nor (b)(2) provides
with appropriate venue, then venue is appropriate wherever there is personal
jurisdiction over the defendant. Almost always (b)(1) or b(2) will work and parties

will not need to rely on 28 USC 1391(b)(3).

Page 12 of 20
4 OF

a a a ee

Foy F

Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 13 of 104 PagelD: 50

USC 28 1391(c) makes a foreign corporation suable anywhere that it does
business, the corporation is considered a resident of that district for venue purposes.
A corporation is a resident of the divisions where it does business.

USC 28 1391 (fCivil Actions Against a Foreign State. A civil action against
a foreign state as defined in section 1603(a) of this title may be brought;

(1) in any judicial district in which a substantial part of the events or omissions
giving rise to the claim occurred, or a substantial part of property that is the subject
of the action is situated;

2. Transfer Statutes

28 USC 1404 provides: (Pa49)

“For the convenience of parties and witnesses, in the interest of justice, a
district court may transfer any civil action to any other district or division where it
might have been brought . . .”

Venue often will be appropriate in more than one federal court. If a plaintiff
chooses one court, there may be other courts where venue is also suitable. 1404 tells
us when a court should transfer the case.

A party may ask the court to transfer the case to another forum “for
convenience” or “in the interest of justice.”

28 USC 1404 Factors - Courts apply a number of factors to determine whether

Page 13 of 20
SP & Fae

a

Case 2:18-cv-14782-CCC-JBC Document8 Filed 06/24/19 Page 14 of 104 PagelD: 51

convenience or justice favor transferring the case to another federal district. Courts
divide these factors into “private” and “public” factors. Factors that courts consider
include the following:
Private Factors
1. ease of access to evidence;
2. availability of compulsory process to cause witnesses to participate in the case;
3. cost for willing witnesses to participate; and
4, other practical considerations that would make a trial easy, speedy, and
inexpensive.
Public Factors
1. administrative difficulties resulting from court congestion;
2. local interest in having the case decided in the original forum;
3. familiarity of the forum with the law that governs the case; and
4. avoidance of difficulties in conflicts of law or the application of foreign law.
Applicable Law

Usually a federal court will apply the choice of law provisions of the state in
which they sit. That is, a federal court in New York will engage in the same analysis
as a state court in New York to determine which law should apply to a case.

In New Jersey: from Crepy v. Benckiser, Law Div.-Essex Cnty. (Mitterhoff,

J.S.C.), DOCKET NO.: ESX-L-730-15, February 19, 2016:

Page 14 of 20
% FW oF

IF AF eT

¥

a

Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 15 of 104 PagelD: 52

“Proper venue in a civil action is governed by R. 4:3-2, which
provides, in pertinent part, that “venue shall be laid in the county in
which the cause of action arose, or in which any party to the action
resides at the time of its commencement.” R. 4:3-2(a)(3).”

28 USC 1406: (Pa50)

Rule 12 (3)(b) of the Federal Rules of Civil Procedure provides that if venue
is improper, a party may move to dismiss the case. If venue is not appropriate
pursuant to 28 USC 1391, the district court can terminate the case and the plaintiff
will have to file the case elsewhere.

28 USC 1406 provides the district court with the discretion to transfer the case
to an appropriate federal court instead of dismissing the case.

One major difference between 28 USC 1404 and 1406 is that because the
plaintiff filed the case in an improper venue, the transferee court will not apply the
law of the transferor court.

28 USC 1631: (Pa51)

28 USC 1631 enables federal courts to transfer a case where the court lacks
jurisdiction, to a federal court that has jurisdiction.

Most courts interpret “jurisdiction” to mean both subject matter jurisdiction

and personal jurisdiction. As with 1406, the transferee court will not apply the law

Page 15 of 20
ca

FIT TP

Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 16 of 104 PagelD: 53

of the transferor court. The court will treat the case as if it were first filed in the

transferee’s district and had never been filed in the transferor court.

 

ARGUMENT

 

UNITED STATE DISTRICT COURT OF NEW JERSEY IS THE PROPER
VENUE FOR THIS CASE BECAUSE OF THE FOLLOWING FACTS:
1. According to 28 USC 1391(b)(2), venue is appropriate in a judicial district
where there occurred a “substantial number of events or omissions” from which the
case arose. Substantial number of events from which this case arose happened in the
State of New Jersey in the venue of the United State District Court of New Jersey.
This case is in its proper venue in New Jersey.
2. According to USC 28 1391(c) makes a foreign corporation suable anywhere
that it does business, the corporation is considered a resident of that district for venue
purposes. A corporation is a resident of the divisions where it does business. The
Defendant does business the State of New Jersey in the venue of the United State
District Court of New Jersey. This case is in its proper venue in New Jersey.
3. USC 28 1391 (f)Civil Actions Against a Foreign State. A civil action against
a foreign state as defined in section 1603(a) of this title may be brought;
(1) in any judicial district in which a substantial part of the events or omissions
giving rise to the claim occurred, or a substantial part of property that is the

subject of the action is situated;

Page 16 of 20
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 17 of 104 PagelD: 54

Substantial number of events and property from which this case arose happened in
the State of New Jersey in the venue of the United State District Court of New Jersey.
This case is in its proper venue in New Jersey.

4. Convenience or justice does not favor transferring the case to another federal
district. The Middle District of Pennsylvania Courthouse is located in Philadelphia
PA, a 2-hour drive for parties. A considerable distance geographically for both
parties to travel compared to the Distance to the United State District Court of New
Jersey in Newark NJ.

5. Plaintiffs must manually file prose and are discriminated already because they
cannot file electronically, only by mail or hand delivery. Mail gets lost or takes over
a week to get logged into the docket of the case whereas the defendant can instantly
file at any time day or night. With the NJ Court within a reasonable 30-minute drive
for the plaintiffs and under an hour for defendant and witnesses, keeping the venue
in NJ satisfies the private factors to keep the venue of this case in the NJ District
Court because of: 1. ease of access to evidence; 2. availability of compulsory
process to cause witnesses to participate in the case; 3. cost for willing witnesses to
participate; 4. other practical considerations that would make a trial easy, speedy,
and inexpensive. 5. Transferring the case will cause financial hardship upon

plaintiffs and witnesses.

Page 17 of 20
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 18 of 104 PagelD: 55

6. Public Factors - 1. administrative difficulties resulting from court congestion;
The Middle District of Pennsylvania Courthouse in Philadelphia PA, is most likely
congested with cases like the United State District Court of New Jersey in Newark
NJ., and PA is a bigger state, transferring the case will no doubt cause hardship and
confusion and delay of justice. 2. Local interest in having the case decided in the
original forum; How NJ handles this case is important because Monroe County is
known to be corrupt, God only knows how many people have been railroaded into
jail with Monroe County’s disrespect for individual’s rights. NJ has failed to
investigate the authenticity of out of state warrant, yet, criminal illegal immigrants
are given sanctuary without question? That is an attack and discrimination on
American Citizens, and abuse of office and public trust. A bleep on a computer
screen for an alleged warrant and all Constitutional Rights are void? I could not find
a Constitutional law anywhere that supports that. Certain precedence need to be
made to protect Constitutional Rights from abuse of the out of state warrant system
before they happen, better checks and balances need to be implemented and this case
may just do that. 3. Familiarity of the forum with the law that governs the case; This
is a civil rights case; the forum is the same in all US District Courts, changing venue
will only delay justice and confuse the case. 4. Avoidance of difficulties in conflicts
of law or the application of foreign law — Pennsylvania has its own laws that may

cause difficulties and conflicts of law that can cause confusion and delay of justice.

Page 18 of 20
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 19 of 104 PagelD: 56

7. New Jersey State laws support venue in New Jersey: from Crepy v. Benckiser,
Law Div.-Essex Cnty. (Mitterhoff, J.S.C.), DOCKET NO.: ESX-L-730-15,
February 19, 2016:

“Proper venue in a civil action is governed by R. 4:3-2, which provides,

in pertinent part, that “venue shall be laid in the county in which the

cause of action arose, or in which any party to the action resides at the

time of its commencement.” R. 4:3-2(a)(3).”

 

CONCLUSION

 

1. _A substantial amount of the underlying events of this cause of action arose
geographically in the State of New Jersey, the violations of state and federal due
process and double jeopardy rights and false imprisonment occurred in the State
New Jersey. The relevant victims live in the State of New Jersey, and, property
relevant to this case is located in the State of New Jersey, all under the venue and
jurisdiction of the United States District Court of New Jersey. New Jersey State
Laws also support venue to be in New Jersey.

2. The administrative negligence and court errors that caused violations of state
and federal due process and double jeopardy rights by the defendant, the Court of
Common Pleas of Monroe County, that is encompassed by the venue of the United
States District Court for the Middle District of Pennsylvania, reached into the venue

of the United States District Court of New Jersey, and, as the same as a foreign

Page 19 of 20
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 20 of 104 PagelD: 57

corporation or foreign state, defendant does business in the state of New Jersey under
the venue of the United States District Court of New Jersey, and, proper venue is
where the tort happened, the torts happened in New Jersey, the defendant and it’s
tort actions fall within the venue of the United States District Court of New Jersey.

3. 28 USC 1391(b)(2), (c), and (f)(1) and the Texas Law Review 392 (Pa52 —
Pa82) and New Jersey State Law support the United States District Court of New
Jersey having venue and jurisdiction over the defendant.

4, The United State District Court of New Jersey in Newark NJ is the proper
venue of this case, for the all the above reasons this case should not be transferred
to the United States Middle District of Pennsylvania Philadelphia PA.

5. Relief sought is to keep the case in The United State District Court of New
Jersey in Newark NJ, and a default judgement with compensation sought against the

defendant is in order, and any other relief and compensation this court deems proper.

Nike LS og AAA Zip f22/4

William Kaetz oak erine Kaetz
Plaintiff Plaintiff

WILLIAM F KAETZ

CATHERINE KAETZ

437 Abbott Road

Paramus NJ 07652

201-753-1063
Plaintiffs

Page 20 of 20
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 21 of 104 PagelD: 58

WILLIAM F KAETZ

CATHERINE KAETZ

437 Abbott Road

Paramus NJ 07652

201-753-1063
Plaintiffs

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

WILLIAM F KAETZ Case No.: 2:18-C V-14782-CCC-JBC
CATHERINE KAETZ
Plaintiffs

VS.

COURT OF COMMON PLEAS OF MONROE COUNTY
FORTY-THIRD JUDICIAL DISTRICT
COMMONWEALTH OF PENNSYLVANIA

610 MONROE STREET

STROUDSBURG PA 18360-2115

570-517-3009

Defendant

 

APPENDIX TO PLAINTIFFS’ ANSWER TO THE ORDER OF MAY 31,
2019 TO SHOW CAUSE WHY THIS MATTER SHALL NOT BE
TRANSFERRED TO THE FEDERAL DISTRICT COURT
ENCOMPASSING THE COURT OF COMMON PLEAS OF MONROE
COUNTY, THE FEDERAL DISTRICT COURT FOR THE MIDDLE
DISTRICT OF PENNSYLVANIA

 
Case 2:18-cv-14782-CCC-JBC Document8 Filed 06/24/19 Page 22 of 104 PagelD: 59

TABLE OF APPENDIX
Docket Sheet «2.0.20. .... cece cece cece eee ee eee tenet eee ceases naa ee tae enanenaes Pal — Pa2
Original Complaint ............ ccc ccc cece cee ee ence tena eeeee eens eeeeeenae ees Pa3 — Pal0

Motion for Court Order to Subpoena Records and for an Injunction....Pa11 — Pa17

Certificate Of SCrviCe 1.0.0.0... ccceccecc ence eect eee ee eee ence eae eenenteee enna ees Pal8 — Pa21
Motion for Default Judgement ..............c ccc cece cece cece eeeee ene eneneees Pa22 — Pa28
Plaintiffs’ proposed order................ sce ee scence eee ee eee eaeneeeneaeeeeeeeed Pa29 — Pa32
Order Of 5/31/2019... 0... eee cece eee e eect eee eee neeneeaenesseaeeeeeeteae ees Pa33 — Pa35
PFA Complaint of 1/28/2018 ...... 00... cece cee ne eee eee eee ene eeeeeeaennenereee nen aes Pa36
PFA Warrant of 1/29/2018 ...... 00. .c ccc ccc cence cece cee nese eee ee cee tees na aeneeaenees Pa37
PFA Final Order of 2/5/2018 .........ccccceccee ene eee e ee eeee eee eneenaeeeees Pa38 — Pa40
New Milford NJ Arrest Record of 9/7/2018 .......... ccc ccc ccc eeeceeeeneeneeeeenerens Padl
Inmate Look up Bergen County Jail ......... cece cece eee e scene ene e ee eaee es Pa42
Extradition Waiver of 9/13/2018 2.0.0... cece ceeeeeecee cece ences ene e eee eeeeeeeeee ens Pa43
Extradition Order of 9/13/2018 ..... occ cece e eect cence eee e eee ene eeetenneeeeas Pa44
PA Bail Bond Order of 9/19/2018 «2.0... ccccccccteeee cece eee e cece tenes eee teereene ees Pad45
28 U.S. Code § 1391 oo. cece cc cce cece nee eee rete neste eens eneenaeean ed Pad46 — Pa48
28 U.S. Code § 1404 occ cece cece eee ene e nee ea nena en eee tae eeeeneeeaeeaenens Pa49
28 ULS. Code § 1406 00.0... cece cece ence cence eee tet ee eee eeee nee seenenaenaeeaeneneas Pa50
28 U.S. Code § 1631 oo... cece cence ccc cece ce eee ered nee n eee e ee ene eee e naa e bee eeee ed Pa5l

Diane P. Wood "Federal Venue: Locating the Place Where the Claim Arose,"

54 Texas Law Review 392 (1976) . 00... . cece eee e eee e eee e nee eee eens ones Pa52 — Pa82
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 23 of 104 PagelD: 60

U.S. District Court
District of New Jersey [LIVE] (Newark)
CIVIL DOCKET FOR CASE #: 2:18-cev-14782-CCC-JBC

KAETZ et al v. COURT OF COMMON PLEAS OF MONROE Date Filed: 10/09/2018

COUNTY Jury Demand: Plaintiff

Assigned to: Judge Claire C. Cecchi Nature of Suit: 440 Civil Rights: Other

Referred to: Magistrate Judge James B. Clark Jurisdiction: Federal Question

Cause: 42:1983 Civil Rights Act

Plaintiff

WILLIAM F. KAETZ represented by WILLIAM F. KAETZ
437 ABBOTT ROAD
PARAMUS, NJ 07652
201-753-1063
PRO SE

Plaintiff

CATHERINE KAETZ represented by CATHERINE KAETZ
437 ABBOTT ROAD
PARAMUS, NJ 07652
201-753-1063
PRO SE

V.

Defendant

COURT OF COMMON PLEAS OF
MONROE COUNTY

FORTY-THIRD JUDICIAL DISTRICT OF
COMMONWEALTH PENNSYLVANIA

 

Date Filed

Docket Text

 

10/09/2018

COMPLAINT against COURT OF COMMON PLEAS OF MONROE COUNTY ( Filing and
Admin fee $ 400 receipt number NEW037639) with JURY DEMAND, filed by WILLIAM F.
KAETZ, CATHERINE KAETZ. (Attachments: # | Civil Cover Sheet)(ys, ) Modified on 11/8/2018
(th). (Entered: 10/12/2018)

 

10/09/2018

{to

MOTION for Court Order to Subpoena Records and for an Injunction by WILLIAM F. KAETZ,
CATHERINE KAETZ. (ys, ) Modified on 11/8/2018 (th). (Entered: 10/12/2018)

 

10/12/2018

Set Deadlines as to 2 MOTION for Permanent Injunction. Motion set for 11/5/2018 before Judge
Claire C. Cecchi. Unless otherwise directed by the Court, this motion will be decided on the papers
and no appearances are required. Note that this is an automatically generated message from the Clerk's

Office and does not supersede any previous or subsequent orders from the Court. (ys, ) (Entered:
10/12/2018)

 

 

10/12/2018

 

Keo

 

SUMMONS ISSUED as to COURT OF COMMON PLEAS OF MONROE COUNTY. Attached
Pal

 
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 24 of 104 PagelD: 61

is the official court Summons, please fill out Defendant and PlaintiffS attorney information and serve. (ys,
) (Entered: 10/12/2018)

 

10/29/2018

CERTIFICATE OF SERVICE by CATHERINE KAETZ, WILLIAM F. KAETZ (sm) (Entered:
10/30/2018)

 

02/05/2019

[wn

MOTION for Entry of Default by CATHERINE KAETZ, WILLIAM F. KAETZ. (Attachments: # |
Affidavit Catherine Kaetz, # 2 Affidavit William F. Kaetz, # 3 Certificate of Service, # 4 Entry of
Default, # 5 Envelope)(sm) (Entered: 02/05/2019)

 

02/05/2019

Set Deadlines as to 5 MOTION for Entry of Default. Motion set for 3/4/2019 before Judge Claire C.
Cecchi. Unless otherwise directed by the Court, this motion will be decided on the papers and no
appearances are required. Note that this is an automatically generated message from the Clerk's Office
and does not supersede any previous or subsequent orders from the Court. (sm) (Entered: 02/05/2019)

 

05/13/2019

Icon

Proposed Order for default from William Kaetz. (Attachments: # | Certificate of Service)(sm) (Entered:
05/16/2019)

 

 

05/31/2019

 

MI

 

ORDER that Plaintiffs will show cause in writing why this matter shall not be transferred to the Federal
District Court encompassing the Court of Common Pleas of Monroe County, the Federal District Court
for the Middle District of Pennsylvania; Plaintiff's must file their response with the Court on or before
7/1/2019; this Order to Show Cause will be decided without oral argument; Plaintiff's motions for
subpoena and injunction and entry of default {2] and 5 and Plaintiff William Kaetz's proposed Order for
default judgment 6 are Administratively Terminated without prejudice; plaintiffS are advised that the
termination of these motions/submissions is not an adjudication on the merits at this time; the Clerk of
the Court shall serve a copy of this Order upon Plaintiff's via regular mail. Signed by Judge Claire C.
Cecchi on 5/31/2019. (sm) (Entered: 05/31/2019)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PACER Service Center
Transaction Receipt
| (06/18/2019 20:54:29
PACER Client
Login: ka0761:2924690:0 Code:
Search 2:18-cv-14782-CCC-JBC Start
Description://Docket Report Criteria: date: 1/1/1970 End date:
“16/18/2019
Billable bh Cost: 0.20
Pages:

 

 

 

 

 

 

 

 

 

 

 

 

Pa2

 
%

a I

4 F 8s

a I

= FF

ar 2

ed |

Caétasb: 2aLbvevV4 7B ECCORBCD Motnerert 1Aled et2U0109/FagP agect 064 PagelD: 62
JS 44 (Rev. 06/17) CIVIL COVER SHEET ED
RECE equired by law, except as

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service RE! le
provided b by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the C lerk of Court for the

 

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)
1 @) PLAINTIFFS Witiam F. Kaetz DEFENDANTS Monroe County Courthouse PA
Catherine S. Kaetz aay
(b) County of Residence of First Listed Plaintiff USABergenNJ > County of Residence WALLIAM aA uSke SR oe PA
(EXCEPT IN US. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c) Attomeys (Firm Name, Address, and Telephone Number) Attomeys (if Known)
Prose William Kaetz and Catherine Kaetz District Attorney E. David Christine, Jr.
437 Abbott Road Paramus NJ 07652 610 Monroe Street, Suite 126
2017531063 Stroudsburg, Pennsyivania 18360
Il. BASIS OF JURISDICTION (Place an “X" in One Box Only) II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
G1 US. Government 11 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Ki 1 1 Incorporated or Principal Place Oo4 04
of Business In This State
1} 2. US. Government 2 4 Diversity Citizen of Another State 1 2 © 2 Incorporated and Principal Place aos &s5
Defendant (Indicate Citizenship of Parties in Item Ill) of Business In Another State
Citizen or Subject of a O03 O 3. Foreign Nation o6 06
Foreign Country
IV. NATURE OF SUIT ¢Piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
{ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES }]
O 110 Insurance PERSONAL INJURY PERSONAL INJURY =| 625 Drug Related Seizure © 422 Appeal 28 USC 158 0 375 False Claims Act
OG 120 Marine © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal 376 Qui Tam (31 USC
O 130 Miller Act © 315 Airplane Product Product Liability O 690 Other 28 USC 157 372%a))
© 140 Negowable Instrument Liability 367 Health Care/ 1 400 State Reapportionment
0 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copynghts 0 430 Banks and Banking
0 151 Medicare Act © 330 Federal Employers’ Product Liability 0 830 Patent 0 450 Commerce
O 152 Recovery of Defaulted Liability 1) 368 Asbestos Personal © 835 Patent - Abbreviated O 460 Deportation
Student Loans (0 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) (0 345 Marine Product Liability _ 0 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR. SOCIAL SECURITY 480 Consumer Credit
of Veteran’s Benefits OD 350 Motor Vehicle 0 370 Other Fraud 0 710 Fairs Labor Standards 0 861 HIA (1395ff) 0 490 Cable/Sat TV
0 160 Stockholders’ Suits © 355 Motor Vehicle (J 371 Truth in Lending Act 0 862 Black Lung (923) 850 Securities/Commodities/
J 190 Other Contract Product Liability 1 380 Other Personal 0 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations D 864 SSID Title XVI OX 890 Other Statutory Actions
0 196 Franchise Injury 0 385 Property Damage 0 740 Railway Labor Act 865 RSI (405(g)) 891 Agricultural Acts
© 362 Personal Injury - Product Liability 0 751 Family and Medical © 893 Environmental Matters
Medical Malpracti Leave Act 0 895 Freedom of Information
I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS | Act
© 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement O 870 Taxes (US. Plaintiff 0 896 Arbitration
O 220 Foreclosure © 441 Voting 1 463 Alien Detainee Income Security Act or Defendant) D 899 Administrative Procedure
230 Rent Lease & Ejectment 0 442 Employment (© 510 Motions to Vacate O 871 [RS—Third Party Act/Review or Appeal of
1 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations O 530 General 0 950 Constitutionality of
290 All Other Real Property 0 445 Amer. w/Disabilities -}1 535 Death Penalty IMMIGRATION State Statutes
Employment Other: 0 462 Naturalization Application
© 446 Amer. w/Disabilities -} 1 540 Mandamus & Other | 465 Other Immigration
Other 0 550 Civil Rights Actions
© 448 Education 0} 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
X1 Original 12 Removed from O 3  Remanded from [3 4 Reinstatedor © 5 Transferred from © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 U.S.C. § 1983

Brief description of cause:

Violation of state and federal due process and double jeopardy rights

 

VI. CAUSE OF ACTION

 

 

 

 

 

    

VIE. REQUESTED IN ( CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P, 240,000.00 JURY DEMAND:  W{Yes  ONo
VIII. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER }
en Ja
DATE SIGNATURE OF ATTORNEY OF RECORD Vi a Ry, ; tsa
10/09/2018 (5 fi \/ o

 
  
 

 

FOR OFFICE USE ONLY

Pa3

RECEIPT #4 AMOUNT APPLYING IFP JUDGE MAG. JUDGE
a ee

FEF LF AIF UP dt

aed

oF

5 BP

- Cansei 8:t8-tu Ae ELCOBIBOoRMument Filddied/20/08/18aRage stald4PagelD: 63

WILLIAM F KAETZ

CATHERINE KAETZ

437 Abbott Road

Paramus NJ 07652
201-753-1063

 

Plaintiffs
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
WILLIAM F KAETZ Case No.:
CATHERINE KAETZ
Plaintiffs
vs. CIVIL COMPLAINT — JURY TRIAL DEMANDED

COURT OF COMMON PLEAS OF MONROE COUNTY
FORTY-THIRD JUDICIAL DISTRICT
COMMONWEALTH OF PENNSYLVANIA

610 MONROE STREET

STROUDSBURG PA 18360-2115

570-517-3009

Defendant

 

42 U.S.C. § 1983 COMPLAINT, VIOLATION OF STATE AND FEDERAL DUE
PROCESS AND DOUBLE JEOPARDY RIGHTS

 

PLEASE TAKE NOTICE that on October 8, 2018, plaintiffs William
and Catherine Kaetz, pro se, files this 42 U.S.C. § 1983 civil
complaint in the United States District Court District of New
Jersey against defendant, the Court of Common Pleas of Monroe
County Forty-Third Judicial District Commonwealth of Pennsylvania,
specifically for violations of state and federal due process and
double jeopardy rights for the following reasons:

1. A declaratory decree was violated and declaratory relief was

unavailable.

Page 1 of 7

Pa4
 CaGasd 2:88-e47B78ECOBOBOoAoeumant Fildailed/20/09/1Badeaye af aior Pagel: B4

2. William Kaetz is Catherine Kaetz’s father and is a witness in
a court case hearing Catherine was defendant in.

3. William Kaetz intervened in the case to collect evidence to
prove his daughter’s innocence in a legal issue, a Pennsylvania
protection from abuse (PFA) case, SEAN ANTHONY FOSTER vs CATHERINE
STEPHANIE KAETZ, docket no.31 DR 2018/340 CV 2018.

4, In a nut shell there are violations of Catherine Kaetz’s
Constitutional Rights, specifically the Due Process and Double
Jeopardy clauses of the US, NJ, and PA Constitutions because
Catherine Kaetz faced the Court of Common Pleas in front of Judge
David J. Williamson, J. on all matters of the PFA case, 8 months
later PA wants a second bite at Catherine, she was falsely
imprisoned for PFA matters she faced the judge about and the
matters were resolved by his Final Order. This is a second time
the PA court wants Catherine to face the same offenses. Transcripts
of that hearing will prove her innocence and that all matters were
brought to the judge’s attention. William Kaetz filed a motion to
the Court of Common Pleas for transcripts, then after inspecting
them, the court failed to produce the entire hearing transcripts
and we believe the Court of Common Pleas is covering up their
mistakes. A second motion for the full transcripts was filed, no

answer as of the date of this complaint.

Page 2 of 7 Pad
r ” a . oe sl

| CaGagel2:b8-CM Id 7S200CIBIBOoRaoument Filddled 2AN9/1SaRage Biot 74Ragg$D 255

 

BRIEF CASE HISTORY OF THE PA PFA CASE

 

1. A temporary PFA order was created January 22, 2018 by Sean
Anthony Foster against Catherine Kaetz.

2. A PFA violation happened January 28, 2018 by Catherine via a
phone message that was not threatening to Sean, however it is a
violation of the temporary order, Sean filed a complaint in a PA
Magisterial District Court #43-4-01.

3. A warrant for arrest was created January 29, 2018 for
Catherine.

4. A final hearing happened on February 5 2018 in front of
Judge, David J. Williamson, J. in the Court of Common Pleas of
Monroe County Forty-Third Judicial District Commonwealth of
Pennsylvania and the complaint and warrant of January 29, 2018 was
brought to the Judge’s attention.

5. At the hearing we went in the courtroom, things were said,
there was a break in the proceedings, then it continued. The first
part of the hearing is not in the transcripts, only the second
part of the hearing is transcribed.

6. Whether the court judge did not want to deal with the warrant
at that time is irrelevant, we were there, all matters were bought
out and ripe for judgement and his judgement was to reenact the

hearing and manipulate court records and do nothing about the

Page 3 of 7
8 Paé
- CastaBe 2:16-I47B7ELCOBCBOo Amcament Filediled/20/09/1Bagage ¢f ci0A Pagel: 46

warrant and issued a new final PFA order that supersedes the
temporary order, so be it.

7. After things were said and done, the Judge issued a standard
final PFA order on the matter and Catherine has been compliant.
8. The contempt charges and warrant in the lower court were
supposed to be resolved, superseded by the Higher Courts Final
Order, Catherine faced the judge on all matters.

9. On September 7, 2018, approximately 8 months later, Catherine
was arrested because of this PA warrant in the state of NJ at a
traffic stop (she lives in NJ now) and imprisoned for 12 days and
transported to PA then released on an unsecured bail. The warrant
was left active and/or reactivated in the lower PA District Court,
the higher PA Common Pleas Court had no information about an active
warrant upon Catherine.

10. The arrest of Catherine Kaetz and the ongoing matters in the
PA Courts violate Catherine Kaetz’s rights, the Due Process and

Double Jeopardy clauses of the US, NJ, and PA Constitutions.

 

THERE IS NEGLIGENCE AND COURT ERRORS

 

1. On September 13,2018, The William Kaetz, pro se and a witness
at the PFA hearing of February 5%, filed a motion in the Court of
Common Pleas of Monroe County PA for an expedited transcript of

the PFA hearing of February 5*,2018 pursuant to PA local rule 4007

Page 4 of 7

Pa7
| CaG@Agel8:29-WIP7SLOCBIBOoRsnement Eildeiled/20/09/1BaRage brofo4 Pagel D:57

because the transcripts will prove Catherine faced the charges in
court already.

2. On September 13,2018, William Kaetz went to the original
court, #43-4-01 District Court, spoke with Magisterial District
Judge Brian Germano, he claimed signing the warrant after hours
and he has no jurisdiction after 8:30 am the next day because it’s
a PFA case and the warrant goes to the Court of Common Pleas that
has jurisdiction.

3. On September 13,2018, William Kaetz went to the Court of
Common Pleas Monroe County, all departments there had no record of
an active warrant upon Catherine Kaetz.

4. The PA higher and lower courts failed to communicate with
each other and failed to remove the warrant and complaint. Pa
claims a Unified Judicial System on their website; it is false
advertisement.

5. The Charging Officer Thomas Whalen that alleged calling
Catherine about this warrant failed to do a proper investigation
and failed to look at The Court of Common Pleas court records.

6. September 19, 2018, Catherine Kaetz was taken from NJ to PA
to Judge Brian Germano, the Judge that signed the warrant then
claimed no jurisdiction.

7. The transcript will prove Catherine physically stood in the
PA County Courthouse and faced the judge about this violation and

warrant and that Catherine believed the violation and warrant to

Page 5 of 7 Pa8
1 OF

a

oF EF EF LPF HEI aI KEK 4ST

Fou FPF 4 F

Fox

 CaGagel 2:28-euASLCCOBIBOocAonumeant Kildled/24/09/1BaRage Saf Pagel D:@s

have been resolved by the PA court because of the outcome of the
PA PFA court hearing of February 5t® 2018.

8. Transcripts were ordered and a hearing was to be scheduled
and Catherine will appear in the PA court to clear up this matter.
9. September 27, 2018, defendant Court of Common Pleas of Monroe
County sent a transcript to plaintiffs that is incomplete.

10. The transcripts that were sent by the PA court does not have
the entire hearing.

11. Plaintiffs, William Kaetz, and Catherine Kaetz, as well as
others were there at the hearing that can testify there is more to
the hearing than what is in the transcripts sent.

12. There are inconsistencies in the Pennsylvania Court System
and how they handled this case that brings up red flags and now
the failure to produce the entire hearing transcripts could be a
cover up, this is why this complaint is being filed.

13. In the case One Lot Emerald Cut Stones v. United States, 409

 

U.S. 232 (1972), the Supreme Court held, “the Double Jeopardy
Clause prohibits punishing twice, or attempting a second time to
punish criminally, for the same offense." This is a second time
the PA court wants Catherine to face the same offenses she faced

on February 5th 2018, their actions are unconstitutional and

violates Catherine’s Due Process and Double Jeopardy rights.

Page 6 of 7

Pa9
—- CaSaize12-b8-¢u 1g 7 S2COCBIBDOoRanement E\ldtied/2a/09/l@agage diofd4Hageiih:769

 

RELIEF REQUESTED

 

14. Relief requested is for a FEDERAL COURT ORDER to ORDER the
Court of Common Pleas of Monroe County Forty-Third Judicial
District Commonwealth of Pennsylvania, to produce transcripts and
an audio copy and a video copy of the whole entire protection from
abuse hearing of February 5th, 2018, the whole day in that
courtroom, and all transcripts and video and audio of all other
hearings relating to PA docket no.31 DR 2018/3440 CV 2018, the
FOSTER VS KAETZ case.

15. Other relief requested is compensation for false imprisonment
of Catherine Kaetz at a rate of $20,000.00 per day for 12 days

totaling $240,000.00 and anything else this court deems just.

 

CERIFICATION

 

I certify that the foregoing statements made by me are true.
I am aware that if any of the foregoing statements made by me are

willfully false, I am subject to punishment.

?

       

 

WILLIAM F KAET FATHERENE KAETZ October 9, 2018
437 Abbott Road 437 Abbott Road

Paramus NJ 07652 Paramus NJ 07652

201 753 1063 201 753 1063

Plaintiff Plaintiff

Page 7 of 7

Pal0
, Castabe 2:18-td7BP/SzZCOBOBOodocaemeEt Zildéiea/2.0/09/1Badgtage af di0A Pagal: 90

RECEIVED

WILLIAM F KAETZ
CATHERINE §. KAETZ OCT 09 2018
437 Abbott Road

 

AT 8:30 M
Paramus NJ 07652 iT WAICW MED
WILLIAM T. WALSH
201 753 1063 » CLERK
Plaintiffs
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
WILLIAM F KAETZ Case No.:
CATHERINE KAETZ
Plaintiffs
vs. MOTION FOR COURT ORDER

TO SUBPOENA RECORDS AND
FOR AN INJUNCTION

COURT OF COMMON PLEAS OF MONROE COUNTY

FORTY-THIRD JUDICIAL DISTRICT

COMMONWEALTH OF PENNSYLVANIA

Defendant

 

MOTION FOR A FEDERAL COURT ORDER TO HAVE THE DEFENDANT, THE COURT
OF COMMON PLEAS OF MONROE COUNTY FORTY-THIRD JUDICIAL DISTRICT
COMMONWEALTH OF PENNSYLVANIA, PRODUCE TRANSCRIPTS AND AN AUDIO
COPY AND A VIDEO COPY OF ALI, PROTECTION FROM ABUSE HEARINGS OF
CATHERINE KAETZ. MOTION FOR AN INJUNCTION TO RESTRAINT DEFENDANT
FROM PROSECUTING THE PFA UNTIL THIS FEDERAL COMPLAINT IS RESOLVED.

 

PLEASE TAKE NOTICE that on October 8, 2018, plaintiffs William
and Catherine Kaetz, pro se, files this Motion in the United States
District Court District of New Jersey to be heard on November 5,
2018, for a Court Order to subpoena the defendant, the Court of
Common Pleas of Monroe County Pennsylvania, to produce transcripts
and audio and video of all protection from abuse hearings relating
to PA docket no.31 DR 2018/340 CV 2018, the Foster vs Kaetz case

in their entirety and for injunctional relief to restrain defendant

Page 1 of 7 Pall
CaGast T8iS4 47872982 CEC UBIBCoabomeaneat FilEdbIBION1 Pakage DOLGPAggHID101

from prosecuting the PFA violation until this federal complaint is

resolved for the following reasons:

1. A declaratory decree was violated and declaratory relief was
unavailable.
2. William Kaetz is Catherine Kaetz’s father and is a witness in

a court case hearing Catherine was defendant in.

3. William Kaetz intervened in the case to collect evidence to
prove his daughter’s innocence in a legal issue, a Pennsylvania
protection from abuse (PFA) case, SEAN ANTHONY FOSTER vs CATHERINE
STEPHANIE KAETZ, docket no.31 DR 2018/340 CV 2018.

4. In a nut shell there are violations of Catherine Kaetz’s
Constitutional Rights, specifically the Due Process and Double
Jeopardy clauses of the US, NJ, and PA Constitutions because
Catherine Kaetz faced the Court of Common Pleas in front of Judge
David J. Williamson, J. on all matters of the PFA case, 8 months
later PA wants a second bite at Catherine, she was falsely
imprisoned for PFA matters she faced the judge about and the
matters were resolved by his Final Order. This is a second time
the PA court wants Catherine to face the same offenses. Transcripts
of that hearing will prove her innocence and that all matters were
brought to the judge’s attention. William Kaetz filed a motion to
the Court of Common Pleas for transcripts, then after inspecting
them, the court failed to produce the entire hearing transcripts

and we believe the Court of Common Pleas is covering up their

Page 2 of 7 Pal2
Cdsase P16+cm47S282 CC OBIBCDd2caumest 2 ilEleobI2U0Ps1 Pagage Dol dPagghiD1F2

mistakes. A second motion for the full transcripts was filed, no

answer as of the date of this complaint.

 

BRIEF CASE HISTORY OF THE PA PFA CASE

 

1. A temporary PFA order was created January 22, 2018 by Sean
Anthony Foster against Catherine Kaetz.

2. A PFA violation happened January 28, 2018 by Catherine via a
phone message that was not threatening to Sean, however it is a
violation of the temporary order, Sean filed a complaint in a PA
Magisterial District Court #43-4-01.

3. A warrant for arrest was created January 29, 2018 for
Catherine.

4. A final hearing happened on February 5% 2018 in front of
Judge, David J. Williamson, J. in the Court of Common Pleas of
Monroe County Forty-Third Judicial District Commonwealth of
Pennsylvania and the complaint and warrant of January 29, 2018 was
brought to the Judge’s attention.

5. At the hearing we went in the courtroom, things were said,
there was a break in the proceedings, then it continued. The first
part of the hearing is not in the transcripts, only the second
part of the hearing is transcribed.

6. Whether the court judge did not want to deal with the warrant
at that time is irrelevant, we were there, all matters were bought
out and ripe for judgement and his judgement was to reenact the

Page 3 of 7 Pal3
. CaGase1B 48-04 74782 IBIB| ovasianent +i Gilek LAY 1 Hafags opi dPagguip 123

hearing and manipulate court records and do nothing about the
Warrant and issued a new final PFA order that supersedes the
temporary order, so be it.

7. After things were said and done, the Judge issued a standard
final PFA order on the matter and Catherine has been compliant.
8. The contempt charges and warrant in the lower court were
Supposed to be resolved, superseded by the Higher Courts Final
Order, Catherine faced the judge on all matters.

9. On September 7, 2018, approximately 8 months later, Catherine
was arrested because of this PA warrant in the state of NJ ata
traffic stop (she lives in NJ now) and imprisoned for 12 days and
transported to PA then released on an unsecured bail. The warrant
was left active and/or reactivated in the lower PA District Court,
the higher PA Common Pleas Court had no information about an active
warrant upon Catherine.

10. The arrest of Catherine Kaetz and the ongoing matters in the
PA Courts violate Catherine Kaetz’s rights, the Due Process and

Double Jeopardy clauses of the US, NJ, and PA Constitutions.

 

THERE IS NEGLIGENCE AND COURT ERRORS

 

1. On September 13,2018, The William Kaetz, pro se and a witness
at the PFA hearing of February 5t*, filed a motion in the Court of
Common Pleas of Monroe County PA for an expedited transcript of

the PFA hearing of February 5% ,2018 pursuant to PA local rule 4007

Page 4 of 7 Pal4
CaGaseiG1$-041678e eee GIB Oosecunest FilEdabLONG1P aBagy DPIGPagedID134

because the transcripts will prove Catherine faced the charges in
court already.

2. On September 13,2018, William Kaetz went to the original
court, #43-4-01 District Court, spoke with Magisterial District
Judge Brian Germano, he claimed signing the warrant after hours
and he has no jurisdiction after 8:30 am the next day because it’s
a PFA case and the warrant goes to the Court of Common Pleas that
has jurisdiction.

3. On September 13,2018, William Kaetz went to the Court of
Common Pleas Monroe County, all departments there had no record of
an active warrant upon Catherine Kaetz.

4. The PA higher and lower courts failed to communicate with
each other and failed to remove the warrant and complaint. Pa
claims a Unified Judicial System on their website; it is false
advertisement.

5. The Charging Officer Thomas Whalen that alleged calling
Catherine about this warrant failed to do a proper investigation
and failed to look at The Court of Common Pleas court records.

6. September 19, 2018, Catherine Kaetz was taken from NJ to PA
to Judge Brian Germano, the Judge that signed the warrant then
claimed no jurisdiction.

7. The transcript will prove Catherine physically stood in the
PA County Courthouse and faced the judge about this violation and

warrant and that Catherine believed the violation and warrant to

Page 5 of 7 Pal5
CaGast T8iGHMT8&782 CIC BIBODddomaneat FilEdabIDIOG1 P abagsobLOPaggilD145

have been resolved by the PA court because of the outcome of the
PA PFA court hearing of February 5th 2018.

8. Transcripts were ordered and a hearing was to be scheduled
and Catherine will appear in the PA court to clear up this matter.
9. September 27, 2018, defendant Court of Common Pleas of Monroe
County sent a transcript to plaintiffs that is incomplete.

10. The transcripts that were sent by the PA court does not have
the entire hearing.

11. Plaintiffs, William Kaetz, and Catherine Kaetz, as well as
others were there at the hearing that can testify there is more to
the hearing than what is in the transcripts sent.

12. There are inconsistencies in the Pennsylvania Court System
and how they handled this case that brings up red flags and now
the failure to produce the entire hearing transcripts could be a
cover up, this is why this complaint is being filed.

13. In the case One Lot Emerald Cut Stones v. United States, 409

 

U.S. 232 (1972), the Supreme Court held, “the Double Jeopardy
Clause prohibits punishing twice, or attempting a second time to
punish criminally, for the same offense." This is a second time
the PA court wants Catherine to face the same offenses she faced

on February 5% 2018, their actions are unconstitutional and

violates Catherine’s Due Process and Double Jeopardy rights.

Page 6 of 7 Pal6
CeCask 2816/c478282 CXC 0BIB CD dBanumest 2 ilbleabIOIDE1 Pabagee HolLdPagello1 36

 

RELIEF REQUESTED

 

14. Relief requested is for a FEDERAL COURT ORDER to ORDER the
Court of Common Pleas of Monroe County Forty-Third Judicial
District Commonwealth of Pennsylvania, to produce transcripts and
an audio copy and a video copy of the whole entire protection from
abuse hearing of February 5th, 2018, the whole day in that
courtroom, and all transcripts and video and audio of all other
hearings relating to PA docket no.31 DR 2018/340 CV 2018, the
FOSTER VS KAETZ case.

15. Other relief requested is for injunctional relief to restrain
defendant from prosecuting the PFA violation until this federal

complaint is resolved and anything else this court deems just.

 

CERIFICATION

 

I certify that the foregoing statements made by me are true.
I am aware that if any of the foregoing statements made by me are

willfully false, I am subject to punishment.

[7

WYLLIAM F KAET

  
   

 

CATHERYME KAETZ October 9, 2018

437 Abbott Roa 437 Abbott Road
Paramus NJ 07652 Paramus NJ 07652
201 753 1063 201 753 1063
Plaintiff Plaintiff

Pal7
Page 7 of 7
case Pitts tM7B2°CCC-JBC Document8 Filed 06/24/19 Page ReyetTD
LIAM T. WALSH, CL

Plaintiffs WIL

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

WILLIAM F KAETZ Case No.: 2:18-CV-14782-CCC-JBC
CATHERINE KAETZ

Plaintiffs

vs. CERTIFICATE OF SERVICE

COURT OF COMMON PLEAS OF MONROE COUNTY
FORTY-THIRD JUDICIAL DISTRICT
COMMONWEALTH OF PENNSYLVANIA

610 MONROE STREET

STROUDSBURG PA 18360-2115

570-517-3009

Defendant

 

CERTIFICATE OF SERVICE

 

I, WILLIAM F. KAETZ, hereby certify that on October 22,2018
BY USPS Priority Express Mail, that was tracked and delivered on
October 23, 2018 at 9:06 am, I served a copy of:

1. PLAINTIFFS’ CIVIL SUMMONS

2. COPY OF COMPLAINT

3. NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS
4.2 EACH WAIVER OF SERVICE OF SUMMONS FORMS

5. MOTION TO SUBPOENA RECORDS AND FOR AN INJUNCTION

to defendant’s attorney:
E. DAVID CHRISTINE JR.
MONROE COUNTY PA DISTRICT ATTORNEY
610 MONROE STREET SUITE 126
STROUDSBURG PA 18360

6. Please see attached receipts of mailing and tracking delivery
Wye

a FF

Case

P:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 41 of 104 PagelD

[J Served personally upon the defendant. Place where served:

 

 

77 Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age
and

discretion then residing therein.

© Name of person with whom the summons and complaint were left:

 

OG Retumed unexecuted:

 

 

 

 
 

omer (specify) :

SEAATOE RETIRED

 

 

STATEMENT OF SERVICE FEES

 

 

 

 

TRAVEL SERVICES YY ZO TOTAL 2y 2 q

 

DECLARATION OF SERVER

 

I declare under penalty of perjury under the laws of the United States of America that the foregoing
information

contained in the Returm of Service and Statement of Service Fees is true and correct.
. ’ : ~ Ly
Executed on : JL ia
SigNature of Server *

432 A&koll I

Address of Server
RB DMNOS AY
07 65Q

 

 

 

 

78
Case 2:18-cv-14782-CCC-JBC Document8 Filed 06/24/19 Page 42 of 104 PagelD: 79

 

 

 

 

 

 

 

 

AdO9 HSWOLSND@ “4 9686-XXX-XX-XXXX NSd 9108 HBEOLOO ‘bi TEV,
ie “pepnjoul souEINSU! OOOO mt
aimpubig aahodw3 SUL AO CANIA) eUlany Alaanor “LLBE-ZZS-DOR HB 40 WOT’ SASf UstA “.Gupjoes SdSNn so dnyoid Joy ww
mo ~— “O99 ES /
wo ,
aunyeubig eadodura, BULL LAO) Kkupily Areanag . (AINO SASSEHAGY 'S'N) oF + diZ

 

 

     
 

   

ee MA ECR ee IRENE Le

wy {4h si

  

yy bingysinotic

? 7 a /) ¢. Sieg oakoidufa Srieyseooy aed ws XO? WBIIAA BIO “1s 23 O4 VOW oO ! by)
Ct | 7 OE? PsSeolly 124131q
S004 ¥ 26e180d feos |__ 924 wNWerd AepROLAepUNS ayGe a/Buypuey peed se WY dh S b H >) © i A VO ° a
$\° a) $ nao LE NOHd {unesd B6VEI) 20)

 

 

   

 

"AWIQBNBAB 10; 8010 1S0q 1890] JO gUlOT Sao) 01 JaIOy.
884 vonPLodsuEs, wo {,erqejeae eseuM ‘ag jeUoTINDR) Pandey AOMIeG WY 06:01
tag Bay] 804 Wda2ay WIN} 204 Aannod WY OF-OL pardaony oun (age yen B204m ‘90) [PUOINPOR) Panbey Lenjeq AepyoH/Aepung

 

Z f r 4p) Aiaayiag AepIMBg ON [F -
$ $ ON 2) 1 ff (ABp sseuisng yxau pasealiap)
Wd 00:6 ir ceo oO) % Y “¢. Z Z suondo Kusayea

‘MBANED UO.cumeUEIS 9 BoEseM un oy Buddureye jnowgia uopBaD} eNDa< sOLNO 20 e;peydanss ireut
894 009 aay souRINSLY _ BURY AJaanaC, PeINpayoS (AAMOGINS) BaIdaaoy oN G S,aesse/ppe on (Ul Welt aR CABS, ung ey Bar pee wu 61 XO" SUL “eames hoon iniey segayamig

: (p BO ceoues GOD seseyama (Ee HO * aNd (ZO nites 5 Uppe eu, seynbay

. / 3 (s ‘ Z ’ Cd i “~e 4 ’ é g (1 deweus oun A x0q ,paunbelyy amjeuts, 93 YORI IMU JAIRW! OU, -2N GSYINDTY AUNLYNODIS @
ih / Cnbam) ot io Cue ei elle onc ne)

obelsod Beg Aaayed panpayag: BPO) alZ Od
Arwiw C] Aea-zf] 4ea-t CJ
(AINO FSO SOMHSS WLSOd) NINO

wSSANdXA |
AWWW | sauasaauna Eel TSILO oy " v4]
Ao Py oY LEA

Sf TOhOhbete 33

QVM URT THOMA 300

pw Nek eiem sE) (02 ec i8 te)

 

 

 

   
      

eu

                      

 

 

 

 
  

 

    

“ON 190 ,.,BOLAIGS [BS 10 “ON “Oy Aovabiy pape, “ON “Woy 378100109 @SdSN
Ce ema tee atm ET Lna Ls

 

 

   

Pa20
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 43 of 104 PagelD: 80

USPS Tracking’

Track Another Package +

Tracking Number: EE218940401US

Scheduled Delivery by
TUESDAY

by
D3 922%" Zo0pme

Y Delivered

October 23, 2018 at 9:06 am
Delivered
STROUDSBURG, PA 18360

FAQs > (https://www.usps.com/faqs/uspstracking-faqs.htm)

Remove X

yoeqpas

 

Proof of Delivery

@# Confirmation

Your Proof of Delivery record is complete and will be processed shortly.
Your confirmation will be sent to the following:

billkaetz@verizon.net

 

Tracking History

October 23, 2018, 9:06 am
Delivered
STROUDSBURG, PA 18360

Your item was delivered at 9:06 am on October 23, 2018 in STROUDSBURG, PA 18360. The item was signed

for by M OLIVERA.

Pa21
., CaBasé Big ATS282 CC BIB Dadbooume ht FilEicaoO2I0BI1 P agaget biLOPaggHD231

~”

WILLIAM F KAETZ
CATHERINE KAETZ
437 Abbott Road
Paramus NJ 07652
201-753-1063

Plaintiffs
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
WILLIAM F KAETZ Case No.: 2:18-CV-14782-CCC-JBC
CATHERINE KAETZ
Plaintiffs

vs.

COURT OF COMMON PLEAS OF MONROE COUNTY
FORTY-THIRD JUDICIAL DISTRICT
COMMONWEALTH OF PENNSYLVANIA

610 MONROE STREET

STROUDSBURG PA 18360-2115

570-517-3009

Defendant

 

MOTION FOR ENTRY OF DEFAULT

 

Plaintiffs William Kaetz and Catherine Kaetz request that the clerk
of court enter default against defendant Court of Common Pleas of
Monroe County, pursuant to Federal Rule of Civil Procedure 595(a).
In support of this request plaintiffs rely upon the record in this
case and the affidavit submitted herein.

Dated this 29T day of JANUARY, 2019.

Vy L, ‘te 9

William Kaetz

 

Cc

Bogan

Catherine Kaetz

j

Plaintiff Plaintiff

Pa22
CO8S2@ 28.204 49B2CCCOBEC DBcaumenst 5-AileAileG/ D2/05/1Padeage df abu. Pagel: 29

WILLIAM F KAETZ
CATHERINE KAETZ
437 Abbott Road
Paramus NJ 07652
201-753-1063

Plaintiffs
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
WILLIAM F KAETZ Case No.: 2:18-CV-14782-CCC-JBC
CATHERINE KAETZ
Plaintiffs

vs.

COURT OF COMMON PLEAS OF MONROE COUNTY
FORTY-THIRD JUDICIAL DISTRICT
COMMONWEALTH OF PENNSYLVANIA

610 MONROE STREET

STROUDSBURG PA 18360-2115

570-517-3009

Defendant

 

ENTRY OF DEFAULT

 

Plaintiffs William Kaetz and Catherine Kaetz requests that
the clerk of court enter default against defendant, Court of Common
Pleas of Monroe County, pursuant to Federal Rule of Civil Procedure
55(a). It appearing from the record that defendant has failed to
appear, plead or otherwise defend, the default of Defendant, Court
of Common Pleas of Monroe County, is hereby entered pursuant to

Federal Rule of Civil Procedure 55(a).

Dated this day of , 2019.

 

 

Clerk of Court

Pa23
_ __- COsS2 29.8 WMATBECCABBC DBaowMers 5/2le Filed DINE /1Pageatfe df 4D4 PagelD: 86

WILLIAM F KARTZ
CATHERINE KAETZ
437 Abbott Road
Paramus NJ 07652
201-753-1063

Plaintiffs
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
WILLIAM F KAETZ Case No.: 2:18-CV-14782-CCC-JBC
CATHERINE KAETZ
Plaintiffs

vs.

COURT OF COMMON PLEAS OF MONROE COUNTY
FORTY-THIRD JUDICIAL DISTRICT
COMMONWEALTH OF PENNSYLVANIA

610 MONROE STREET

STROUDSBURG PA 18360-2115

570-517-3009

Defendant

 

AFFIDAVIT OF WILLIAM KAETZ, PLAINTIFF, IN SUPPORT OF
MOTION FOR ENTRY OF DEFAULT

1.1, William F. Kaetz, being duly sworn, state as follows:

2.I am the plaintiff in the above-entitled action and I am familiar
with the file, records and pleadings in this matter.
3. The summons and complaint were filed on 10/12/2018.

4. Defendant was served with a copy of the summons and complaint
on10/23/2018, as reflected on the docket sheet by the proof of
service filed on 10/29/2018.

5.An answer to the complaint was due on 11/13/2018.

Pa24
Pw Fw

_, Céss@ 2:8.804443820CCCHSBC Ddoanrmens 5-2ileHil@6/D2/05/1Pageage a d0a PageillD: 24

“*?

6. It has been 98 days, Defendant has failed to appear, plead or
otherwise defend within the time allowed and, therefore, is now
in default.

7. Plaintiff requests that the clerk of court enter default against
the defendant.

8. I certify that the foregoing statements made by me are true. I
am aware that if any of the foregoing statements made by me are

willfully false, I am subject to punishment.

lyfe. Ba La Lf 2s [ac Lg

William F. Kaetz Date

Pa25
SF SRF EFF KF re

ae F EF BEF EF eK RP PF

PF ay ar

aw

a 9

7

- , Cease a 8erevl4438200Cej BRC Ddounrashb5-Eileeiled/22/0S/1Bagtage af did4 Pagel: 35

WILLIAM F KAETZ
CATHERINE KAETZ
437 Abbott Road
Paramus NJ 07652
201-753-1063

Plaintiffs
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
WILLIAM F KAETZ Case No.: 2:18-CV-14782-CCC-JBC
CATHERINE KAETZ
Plaintiffs

vs.

COURT OF COMMON PLEAS OF MONROE COUNTY
FORTY-THIRD JUDICIAL DISTRICT
COMMONWEALTH OF PENNSYLVANIA

610 MONROE STREET

STROUDSBURG PA 18360-2115

570-517-3009

Defendant

 

AFFIDAVIT OF CATHERINE KAETZ, PLAINTIFF IN SUPPORT OF
MOTION FOR ENTRY OF DEFAULT

 

1.1, Catherine Kaetz, being duly sworn, state as follows:

2.1 am the plaintiff in the above-entitled action and I am
familiar with the file, records and pleadings in this matter.

3. The summons and complaint were filed on 10/12/2018.

4. Defendant was served with a copy of the summons and complaint
on 10/23/2018, as reflected on the docket sheet by the proof
of service filed on 10/29/2018.

5. An answer to the complaint was due on 11/13/2018.

Pa26
. Casse 24-04 AvBECCOBBC DOoousrerst SAileF ileal DU 5/Pagkatedt o02 PagelD: 25

6.It has been 98 days, Defendant has failed to appear, plead or
otherwise defend within the time allowed and, therefore, is now
in default.

7. Plaintiff requests that the clerk of court enter default against
the defendant.

8.I certify that the foregoing statements made by me are true. I
am aware that if any of the foregoing statements made by me are

willfully false, I am subject to punishment.

 

OU ee ee 1/299
“ Co So
Catherine Kaetz Date

Pa27
Césse ALi Ag8ECCORBC Dinommnens 5 SileHileal D2/05/1Pagedie di a4 PagelD: 28

WILLIAM F KAETZ

CATHERINE KABTZ

437 Abbott Road

Paramus NJ 07652
201-753-1063 ce ae

Plaintiffs
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
WILLIAM F KAETZ Case No.: 2:18-CV-14782-CCC-JBC
CATHERINE KAETZ
Plaintiffs

vs.

COURT OF COMMON PLEAS OF MONROE COUNTY
FORTY-THIRD JUDICIAL DISTRICT
COMMONWEALTH OF PENNSYLVANIA

610 MONROE STREET

STROUDSBURG PA 18360-2115

570-517-3009

Defendant

 

MOTION FOR DEFAULT CERTIFICATE OF SERVICE

 

Plaintiffs, WILLIAM F. KAETZ and CATHERINE KAETZ, hereby certify
that on January 29, 2019, I served a copy of Plaintiff’s MOTION
FOR DEFAULT JUDGEMENT to defendant at the address stated below via

United States priority mail.

COURT OF COMMON PLEAS OF MONROE COUNTY
FORTY-THIRD JUDICIAL DISTRICT
COMMONWEALTH OF PENNSYLVANIA

District Attorney E. David Christine, Jr.
610 MONROE STREET Suite 126

STROUDSBURG PA 18360-2115

ce WA

Catherine Kaetz

      
 

William Kaetz
Plaintiff Plaintiff

Pa28
CESSS ABR OVAATBACCOREBC DOOGHBANS 6-filcHiles/ DH1G/1Saqeage df aba Pagel: 32

WILLIAM F KAETZ
CATHERINE KAETZ
437 Abbott Road
Paramus NJ 07652
201-753-1063
Plaintiffs

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
WILLIAM F KAETZ Case No.: 2:18-CV-14782-CCC-JBC
CATHERINE KAETZ
Plaintiffs CIVIL ACTION ORDER

VS.

COURT OF COMMON PLEAS OF MONROE COUNTY
FORTY-THIRD JUDICIAL DISTRICT
COMMONWEALTH OF PENNSYLVANIA

610 MONROE STREET

STROUDSBURG PA 18360-2115 Assigned to: Judge Claire C. Cecchi
570-517-3009 Referred to: Magistrate Judge James B. Clark
Defendant Cause: 42:1983 Civil Rights Act

 

CIVIL ACTION ORDER

 

I, WILLIAM F. KAETZ, Plaintiff, respectfully submit Civil Action Orders for

plaintiffs’ motions filed in the above captioned case.

Ld Le oe May 13, 2019

. 36
“30

 

]

sg OS WILLIAM F KAETZ
cee o 437 Abbott Road
ES nm Paramus NJ 07652
ace 201-753-1063
oe Plaintiff

at =

Pa29
CeSast 18164767982 CC UBIB Ddeonumest FilEleaesl5110I1 Pagage bold PragghD3s9

WILLIAM F KAETZ
CATHERINE KAETZ
437 Abbott Road
Paramus NJ 07652
201-753-1063
Plaintiffs

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

WILLIAM F KAETZ Case No.: 2:18-CV-14782-CCC-JBC
CATHERINE KAETZ
Plaintiffs CIVIL ACTION ORDER

VS.

COURT OF COMMON PLEAS OF MONROE COUNTY
FORTY-THIRD JUDICIAL DISTRICT
COMMONWEALTH OF PENNSYLVANIA

610 MONROE STREET

STROUDSBURG PA 18360-2115 Assigned to: Judge Claire C. Cecchi
570-517-3009 Referred to: Magistrate Judge James B. Clark
Defendant Cause: 42:1983 Civil Rights Act

 

ORDER

This matter having been brought before the Court on Motion of the Plaintiffs,
(Docket #5) for a Court Order for entry of default, and the Court having considered
the matter and for good cause appearing, it is on this day of

20. _, ORDERED as follows: for entry of default is GRANTED, the court clerk
shall enter default judgement upon defendant in the above captioned case.

 

U.S.D.J.

Page 1 of 3
Pa30
i hl . !

Cass 28-804 ABECCOBEC DOwswentt 6 Alle Hina! DSMS/1Ragede d 403 PagelD: 98

WILLIAM F KAETZ
CATHERINE KAETZ
437 Abbott Road
Paramus NJ 07652
201-753-1063
Plaintiffs

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

WILLIAM F KAETZ Case No.: 2:18-CV-14782-CCC-JBC
CATHERINE KAETZ
Plaintiffs CIVIL ACTION ORDER

VS.

COURT OF COMMON PLEAS OF MONROE COUNTY

FORTY-THIRD JUDICIAL DISTRICT

COMMONWEALTH OF PENNSYLVANIA

610 MONROE STREET

STROUDSBURG PA 18360-2115 Assigned to: Judge Claire C. Cecchi
570-517-3009 Referred to: Magistrate Judge James B. Clark
Defendant Cause: 42:1983 Civil Rights Act

 

CERTIFICATE OF SERVICE

 

I, WILLIAM F. KAETZ, hereby certify that on May 13, 2019 by USPS
Priority Express Mail, I served a copy of:

1. PLAINTIFFS’ CIVIL ACTION ORDER
to defendant’s attorney:

E. DAVID CHRISTINE JR.

MONROE COUNTY PA DISTRICT ATTORNEY
610 MONROE STREET SUITE 126
STROUDSBURG PA 18360

Page 2 of 3
Pa31
Chase 29-8evdATBLCCORBC DDoaumers 6 Kile Filed DEM1S/1Pageaye & 404 PagelD: 94

 

CERIFICATION

I certify that the foregoing statements made by me are true. I am aware that if
any of the foregoing statements made by me are willfully false, I am subject to
punishment.

Lt

William F Kaetz
437 Abbott Road
Paramus NJ 07652
201 753 1063
Plaintiff

 
  
 

May 13, 2019

Page 3 of 3 Pa32
l i i I

Casee 29-94-14 7982 ECOBEC Douscuntert 7 FiKb6O83414.9P Rages af DR agR|PIs D2

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

WILLIAM F. KAETZ and CATHERINE Civil Action No.: 18-14782 (CCC)
KAETZ,

Plaintiffs, ORDER
V.

COURT OF COMMON PLEAS OF
MONROE COUNTY

Defendant.

 

 

IT APPEARING THAT:

1. On October 9, 2018, pro se Plaintiffs instituted this action for “violations of state
and federal due process and double jeopardy rights” related to a state court
proceeding in the Court of Common Pleas of Monroe County, “Sean Anthony
Foster vs Catherine Stephanie Kaetz, docket no. 31 DR 2018/340 CV 2018.” (ECF
No. 1 at 1-2). Plaintiff Stephanie Kaetz was a defendant in that matter and Plaintiff
William Kaetz is her father. (Id. at 2). Plaintiffs’ allegations all relate to the
underlying matter and what Plaintiffs perceive as an attempt by the state of
Pennsylvania to take ‘‘a second bite at Catherine” for “the same offenses.” (Id.)

2. The Complaint requests as relief “a Federal Court Order to Order the Court of
Common Pleas of Monroe County Forty-Third Judicial District Commonwealth of
Pennsylvania, to produce transcripts and an audio copy and a video copy of the

whole entire protection from abuse hearing on February 5th, 2018, the whole day

Pa33
Casea:28-8.\cLAIBECCOBBC DRnaumert 7 FiedOSG14 9 PRegee af Pag ei S&3

4.

in that courtroom, and all transcripts and video and audio of all other hearings
relating to PA docket no. 31 DR 2018/340 CV 2018, the FOSTER v. KAETZ case.”
(Id. at 7). The Complaint further seeks “compensation for false imprisonment of
Catherine Kaetz at a rate of $20,000.00 per day for 12 days totaling $240,000.00

and anything else this court deems just.” (Id.).

. Plaintiffs filed a Motion for Court Order to Subpoena Records and for an Injunction

on the same day that the Complaint was filed. (ECF No. 2). The relief sought in
that motion is the same relief sought in the Complaint. (Compare ECF No. 1 at 7
with ECF No. 2 at 7). On February 5, 2019, Plaintiffs filed a Motion for Entry of
Default as to the Court of Common Pleas of Monroe County. (ECF No. 5). On
May 13, 2019, Plaintiff William Kaetz filed a Proposed Order for default judgment
against the Court of Common Pleas of Monroe County. (ECF No. 6).

The Court of Common Pleas of Monroe County is a state court in the state of
Pennsylvania and the underlying action did not occur in the state of New Jersey;

accordingly

IT IS on this 3 \ day of May, 2019,

ORDERED that Plaintiffs will show cause (in writing) why this matter shall not be

transferred to the Federal District Court encompassing the Court of Common Pleas of Monroe

County, the Federal District Court for the Middle District of Pennsylvania; and it is further

ORDERED that Plaintiffs must file their response with the Court on or before July 1,

2019; and it is further

ORDERED that if Plaintiffs fail to file a response with the Court by July 1, 2019, then

Plaintiffs will be deemed to be in support of the transfer of the Complaint; and it is further

2

Pa34
i Well -

Casee 2984 ABE CCOBEC DDaaumers 7 FRO OS214.9 PREgS 8 of BOR aaHIeID. 04

ORDERED that this Order to Show Cause will be decided without oral argument pursuant
to Local Civil Rule 78.1(b); and it is further

ORDERED that Plaintiffs’ Motions for Subpoena and Injunction and Entry of Default
(ECF Nos. 2, 5) and Plaintiff William Kaetz’s Proposed Order for default judgment (ECF No. 6)
are hereby ADMINISTRATIVELY TERMINATED without prejudice; and it is further

ORDERED that Plaintiffs are advised that the termination of these motions/submissions
is not an adjudication on the merits at this time; and it is further

ORDERED that the Clerk of the Court shall serve a copy of this Order upon Plaintiffs via
regular mail.

SO ORDERED.

Cw

CLAIRE C. CECCHI
United States District Judge

 

Pa35
‘ td

Case 2:18-cv-14782-CCC-JBC DdoCGUNTSOFMONROE/19 Page 58 of 104 PagelD: 95
PROTECTION FROM ABUSE-INDIRECT CRIMINAL CONTEMPT
CHARGE: | Title 23 6113A

 

 

 

 

 

 

 

 

 

 

7 orn: U-54 8903-5
CAPTION NUMBER OF COURT ORDER: # Domestic Relations 20 |
omestic Relations 20 Mise. # WWD ~\}- g

DEFENDANT: | COMPLAINANT:

CATERIOC STEPHAMIE Kae TZ SEAM 4 FOSTER
N: Name / aT _ oon

334 GnGeet VD Us ES!" sr Aer Arb. BG PO ISSO)
Address ¢CG,eT, CF ($330 Address (unless confidential- attach additional sheet)

570 ex? AKT 20 - 8% YG
Phone number (home and work) Phone number (home and work) |

06 ,°5 ;4% awppvyyvy) Ade 1d 01S piyyyy)
ate of Birth | Date PFA issued (TemperaryiPna)

(NVESTIGATING POLICE AGENCY AND OFFICER: SC SyRoviPsSBUR& - TER Tons A. WHALEN)

VIOLATION DATE: Y, cE / Le. TIME OF VIOLATION: (SS y |
PLACE OF VIOLATION: “315 SA@AK WAY, C SRwd36 fer € Bb -  wn1A Pron ee

“IRCUMSTANCES OF VIOLATION (check all appropriate violations):

 

ATTEMPTED OR ACTUAL ASSAULT THREAT BY PHYSICAL MENACE VERBAL THREATS

HARASSMENT CUSTODY OF CHILDREN RETURN TO PREMISES AFTER COURT ORDERED EVICTION

BRIEF SUMMARY OF INCIDENT: [| ] Officer’s Independent Investigation [4 Complainant’s Version of Incident
r OAT 25S pm L RECiEVED A PHONE CALL From CHT¥eQIME. KAETL ON Wail E |
, HAVE Temporary REA Amaws. SHE LEFT & VOICE. MAL Ok MY PHOVE- AMD eee IE |
_ BREE Smd wandr HER PLS ARE, SHE PLANG 9H Jotuh tv COLORADS TO VISIT A ERIEMD
A eS MEN TO CHiCOeMa TD Visit AveTiey fete o, AT THE END SHESTATED We
COUNT Do WWE 1) OVER, MEANING SHE PLANS O00 ThIG WG HER LIFE, SHE MWEW SHE WAS |
ING AGRINiGT VUE CounT op ne@. SHE OLS) CoArd Wile THE OFFICES WERE PRESE 1)
THE FOLLOWING SUBSTANTIVE CRIMINAL CHARGES (if any):

 

 
  
    

{
DE

   
 

   

   

INDANT ALSO ARRESTED FOR

 

“ verify that the facts set forth in this affidavit are true and correct to the best of my knowledge or information and belief. This verification is
made subject to the penalties of 18 Pa. C.S.A. Section 4904 relating to unsworn falsification to authorities,

 

Date: lagla if L f. ;
ae ‘ “7t fallen Ap rs

!
i verify that the facts set forth in this affidavit are true and correct to the best of my
made subject to the penalties of 18 Pa. C.S.A. Section 4904 relating to uns

   
    
 

ge or information and belief. This verification is
a to authorities.

 

kn

  

y
a

  
 

 

om pals)
‘ Date: \/28 [1% Th <Gl 4d 13516 WHALEN
“ Signature of arresting officer
DATE & TIME OF: ARREST ‘ARRAIGNMENT INCARCERATION
BAIL AMOUNT: Additional Bail Conditions:

 

 

Pa36

 

Issuing Authority SEAL
_7' Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 59 of 104 PagelD: 96

 

 

File Copy
COMMONWEALTH OF PENNSYLVANIA Arrest Warrant
COUNTY OF MONROE
Mag. Dist. No. : MDJ-43-4-01 Commonwealth of Pennsylvania
MDJ Name: Honorable Brian Germano Vv.
Catherine Stephanie Kaetz
Address : P. 0. Box 1127

1155 Red Fox Road
Marshall Creek, PA 18335

Telephone : 570-223-1287

 

 

 

Complaint No: issued For: Catherine Stephanie Kaetz
Charging Officer: Whalen, Thomas Docket No: MJ-43401-MD-0000011-2018
Arresting Agency: _ PSP - Stroudsburg

Case Filed: 01/29/2018 NCIC OFF:

OTN: U 548903-5 ooc:

Reason For Warrant: Other (Arrest Warrant) WARRANT ID: DIS707257670

Offense Date: 01/28/2018 Warrant Control No: 43401-AW-0000004-2018
Lead Offense: 23 § 6113 §§ A Arrest For Violation of Order

 

 

TO THE OFFICER: Thomas Whalen

In the name of the Commonwealth of Pennsylvania, you are commanded to take the defendant, Catherine Stephanie
Kaetz, into custody. When the defendant is taken into custody, bring the defendant before me at the Court address shown
above to answer the complaint charging the defendant with the offense(s) set forth above and further to be dealt with

according to law.

Witness the hand and official seal of the issuing authority on this 29th day of January, 2018.

January 29, 2018 rt

Date Magisterial District Judge Brian Germano

 

 

Eel

MJ-43401-MD-000001 41-2018 43401-AW-0000004-2018 Catherine Stephanie Kaetz
MDJS 417 @ aaa re FREE INTERPRETER
;' www. pacourts.us/language-rights
Printed: 01/29/2018 1424:06AM ) = FS S70 7 3005
Pa37

TUONO OMAR RRR

 

 
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 60 of 104 PagelD: 97

 

 

 

FINAL PROTECTION
IN THE COURT OF COMMON PLEAS OF Monroe COUNTY,

[1 Extended Order U Amended Order O. 31 DR 2018/340 CV 2018

 

 

 

 

1. PLAINTIFF
[SEAN ANTHONY FOSTER {10/22/1983 |
First Middle Last Sufix Plaintiff DOB

Name(s) of All protected persons, including minor child/ren and DOB.
SEAN ANTHONY FOSTER 10/22/1983

 

 

 

   

 

 

V.
DEFENDANT
{CATHERINE STEPHANIE KAETZ |
First Middle Last Suffix
Defendant's Address:
437 ABBOTT RD EFENDANT IDENTIFIERS
HEIGHT {5 ft. 5 in,
PARAMUS New Jersey 07652 WEIGHT
EYES
CAUTION:
0 Weapon Involved
[] Weapon Present on the Property
[] Weapon Ordered Relinguished STATE

The Court Hereby Finds: That it bas jurisdiction over the parties and subject matter, and the Defendant will be provided with
reasonable notice and opportunity to be heard.

 

The Court Hereby Orders:
Fy Defendant shall not abuse, harass, stalk or threaten any of the above persons in any place where they might be found.
bxceptis ach-contact-with-the-mine bild/ran-as-may- be permbtied-underparasranh4 of this-erdes,Derfendant shall
not coutact Plaintiff, or any other person protected under this order, by telephone or by any other means, including
through third persons.
fx] Additional findings of this order are set forth below.
Order Effective Date February 5, 2018 Order Expiration Date Febmary 5, 2021
i - .
NOTICE TO THE DEFENDANT

VIOLATION OF THIS ORDER MAY RESULT IN YOUR ARREST ON THE CHARGE OF INDIRECT CRIMINAL CONTEMPT WHICH IS PUNISHABLE
BY A FINE OF UP TO 51,000 ANDYOR A JAIL SENTENCE OF UP TO SIX MONTHS. 73 PA.CS.A_§6114. VIOLATION MAY ALSO SUBJECT YOU TO
PROSECUTION AND CRIMINAL PENALTIES UNDER THE PENNSYLVANIA CRIMES CODE. A VIOLATION OF THIS ORDER MAY RESULT IN
THE REVOCATION OF THE SAFEKEFPING PERMIT, WHICH WILL REQUIRE THE IMMEDIATE RELINQUISHMENT OF YOUR FIREARMS, OTHER
WEAPONS AND AMMUNITION TO THE SHERIFF_ PLAINTIFF'S CONSENT TO CONTACT BY DEFENDANT SHALL NOT INVALIDATE THIS
ORDER WHICH CAN ONLY BE MODIFIED RY FURTHER ORDER OF COURT. 23 PaCs.A_ § 6108(z)

THIS ORDER tS ENFORCEABLE BY ALL FIFTY (50) STATES, THE DISTRICT OF COLUMBIA, TRIBAL LANDS, US. TERRITORIES AND THE
COMMONWEALTH OF PUERTO RICO UNDER. THE VIOLENCE AGALNST WOMEN ACT, 18 U.S.C, §2265. IF YOU TRAVEL OUTSIDE OF THE
STATE AND INTENTIONALLY VIOLATE THIS ORDER, YOU MAY BE SUBJECT TO FEDERAL CRIMINAL PROCEEDINGS UNDER THAT ACT. 18
U.S.C §§2261-2262. FF YOU POSSESS A FIREARM OR ANY AMMUNITION WHILE THIS ORDER IS IN EFFECT, YOU MAY BE CHARGED WITH A
FEDERAL OFFENSE EVEN IF THIS PENNSYLVANIA ORDER DOES NOT EXPRESSLY PROHIBIT YOU FROM POSSESSING FIREARMS OR

AMMUNITION. 13 U.S.C. §922(2X(8).

rem

 

~ Pa38

 
 

i Wels

Case 2:18-cv-14782-CCC-JBC Document8 Filed 06/24/19 Page 61 of 104 PagelD: 98

Plaintiff or Protected Person(s) is/are:
EY Current or Former Sexual or Intimate Parmer with Defendant

Defendant was served in accordance with Pa. R.C.P. 1930.4 and provided notice of the time. date and location of the hearing
scheduled in this matter.

Appearances by Parties and/or Counsel:

+ Plaintiff appeared personally and is represented by: Deborah Haffman, Esquire

+ Defendant appeared personally and is represented by: Jennifer Wise, Esquire

AND NOW, this 5th Day of February, 2018 the court having jurisdiction over the parties and the subject-matter, it is
ORDERED,ADJUDGED and DECREED as follows:

This Order is entered by agreement without au admission. Without regard as to how the order was entered, this is a final
order of court subject to full enforcement pursuant to the Protection From Abuse Act.

Plaintiff's request for a final protection order is granted.

1. Defendant shall not abuse, stalk, harass, threaten or attempt to us¢ physical force that would reasonably be expected to
cause bodily injury to Plaintiff or any other protected person in any place where they might be found.

2. Defendant is prohibited from having ANY CONTACT with Plaintiff, or any other person protected ander this order either
directly or indirectly, at any location, including but not limited to any contact at Plaintiffs or other protected party's school,

business, or place of employment.

3. Defendant shal! not contact Plaintiff, either directly or indirectly, or any other person protected under this order, by
telephone or by any other means, including through third persons.

4. (a) The costs of this action are imposed on Defendant, as follows:
(b) Upon a showing of good cause or a finding that the Defendant is unable to pay, the costs of this action are waived.

5. Acertified copy of this Order shail be provided to the police department where Plaintiff resides and any other agency
specified hereafter:

. STROUD AREA REGIONAL

6. All provisions of this order shall expire in 3 years on February 5, 2021

NOTICE TO THE DEFENDANT

VIOLATION OF THIS ORDER MAY RESULT IN YOUR ARREST ON THE CHARGE OF INDIRECT
CRIMINAL CONTEMPT WHICH IS PUNISHABLE BY A FINE OF UP TO $1,000 AND/OR A JAIL
SENTENCE OF UP TO SIX MONTHS. 23 PA.C.S.A. §6114. VIOLATION MAY ALSO SUBJECT YOU
TO PROSECUTION AND CRIMINAL PENALTIES UNDER THE PENNSYLVANIA CRIMES CODE.
A VIOLATION OF THIS ORDER MAY RESULT IN THE REVOCATION OF THE SAFEKEEPING
PERMIT, WHICH WILL REQUIRE THE IMMEDIATE RELINQUISHMENT OF YOUR FIREARMS,
OTHER WEAPONS AND AMMUNITION TO THE SHERIFF. PLAINTIFF'S CONSENT TO CONTA\
BY DEFENDANT SHALL NOT INVALIDATE THIS ORDER WHICH CAN ONLY BE MODIFIED BY
FURTHER ORDER OF COURT. 23 Pa.C.S.A. § 6108(g).

THIS ORDER IS ENFORCEABLE IN ALL FIFTY (30) ST. ATES, THE DISTRICT OF COLUMBIA,
TRIBAL LANDS, U.S. TERRITORIES AND THE COMMONWEALTH OF PUERTO RICO UNDER

 

Pa39
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 62 of 104 PagelD: 99

THE VIOLENCE AGAINST WOMEN ACT, 18 U.S.C. §2265. IF YOU TRAVEL OUTSIDE OF THE
STATE AND INTENTIONALLY VIOLATE THIS ORDER. YOU MAY BE SUBJECT TO FEDERAL
CRIMINAL PROCEEDINGS UNDER THAT ACT. 18 U.S.C §§2261-2262. IF YOU POSSESS A
FIREARM OR ANY AMMUNITION WHILE THIS ORDER IS IN EFFECT, YOU MAY BE CHARGED

WITH A FEDERAL OFFENSE EVEN IF THIS PENNSYLVANIA ORDER DOES NOT EXPRESSLY
PROHIBIT YOU FROM POSSESSING FIREARMS OR AMMUNITION. 18 U.S.C. $922(g)}(8)-

NOTICE TO SHERIFF, POLICE AND LAW ENFORCEMENT OFFICIALS

The police and sheriff who have jurisdiction over Plaintiffs residence OR any location where a violation of
this order occurs OR where Defendant may be located, shall enforce this order. The court shall have
jurisdiction over any indirect criminal contempt proceeding, cither in the county where the violation
occurred or where this protective order was entered. An arrest for violation of paragraphs | through 3 of ibis

order may be without warrant, based solely on probable cause, whether or pot the violation is committed in
the presence of the police or any sheriff. 23 PaC.S_A. §6113.

Subsequent to an arrest, and without the necessity of a warrant, the police officer or sheriff shall seize all
firearms, other weapons and ammunition in Defendant's possession that were used or threatened to be used
during the violation of the protection order or during prior incidents of abuse and any other firearms in
Defendant's possession.

The Monroe County Sheriff shall maintain possession of the firearms, other weapons or ammunition uotil
further order of this court.

‘When Defendant is placed under arrest for violation of this order, Defendant shall be taken to the
appropriate authority or authorities before whom Defendant is to be arraigned. A "Complaint for Indirect
Criminal

Contempt" shail then be completed and signed by the police officer, sheriff OR Plaintiff. Plaintiff's
presence and signature are not required to file the complaint.

If sufficient grounds for violation of this order are alleged, Defendant shall be arraigned, bond set, if
appropriate and both parties given notice of the date of the hearing.

 

 

 

 

c 1G ——_—
| David J. Wi n, J.
[
‘ February 5, 2018 —
Date
Entered pursuant to the consent of plaintiff and defendant: Qo
, =
Lae A. ble at a
LY Plaintiffs Signature () Defendant's Signature mS
= & 7
2A sz
Distributi . a wm So
Plaintiff moon GS
Defendent Q Zz
Local Police 2o-=wan Gf
State Police at Stroudsburg = 3 >
Deborah Huffman, Esquire adr 4
Jennifer Wise, Esquire Lo —
Sheriff > 3

 

Pa40

 
aw

i

a col

Fr ew Re

go

t ht I

Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 63 of 104 PagelD: 100

  
 
  

   

THE STATE OF NEW JERSE

Shy 2:

 

 

 

 

 

 

 

aaigetp ~§
VS. ‘. 2135 2
, d ; CATHERINE Q NT y J Alt
NEW MILFORD BORO COURT ADDRESS: Reet AC
930 RIVER ROAD 437 ABBOTT ROAD INTAKE
NEW MILFORD NJ 07646-0000
201-967-5646 counTYor: BERGEN PARANUS NJ 07652-0000
#ofCHARGES | CO-DEFTS | POLICE CASE #: DEFENDANT INFORMATION
1 20186314 SEX: F EYECOLOR: BLUE DOB: 06/05/1992
COMPLAINANT 3 CIAVAGLIA DRIVER’S LIC. # KO01181158256924 DLSTATE: Nd
NAME: 930 RIVER ROAD SOCIAL SECURITY # xxx-xx-x371  SBI# 9220726
TELEPHONE # 570-527-1277 (Cc)
NEW MILFORD NI 07646 LIVESCAN PCN # 923901001377
By certification or on oath, the complainant says that to the best of his/her knowledge, information and belief the named
defendant on or about 09 7 07/2018 In NEW MILFORD BORO , BERGEN County, Nu did:

WITHIN THE JURISDICTION OF THIS COURT, ENTER THIS STATE AND WAS FOUND TO BE A
FUGITIVE FROM JUSTICE FROM THE STATE OF PENNSYLVANIA, SPECIFICALLY BY
PENNSYLVANIA STATE POLICE STROUDSBURG, REFERENCE NIC# W483012635 IN VIOLATION OF

N.J.S.A 2A:160-10,

PROBABLE CAUSE: THE ABOVE SUBJECT WAS STOPPED DURING A LAWFUL MOTOR VEHICLE
STOP BY THE UNDERSIGNED. A NCIC CHECK REVEALED THE ACCUSED WAS A FUGITIVE FROM

JUSTICE. WARRANT WAS CONFIRMED BY PCO MILLER - STATE POLICE STROUDSBURG, PA.
- £ rar ve

fh : al {f . Oo.

AGIA BACHNANN JSC.
in Violation of:

 

Original Charge 1) 2A:160-10 2) 3)

 

 

 

 

AmendedCharge
CERTIFICATION: I certify that the foregoing statements made by me are true. | am aware that If any of the foregoing statements made by me are wilfully false, | am subject

 

to punishment.

 

 

Signed B___CIAVAGLIA Date: 09/08/2018
You will be notified of your Central First Appearance/cap date to be held at the Superior Court in the county of BERGEN

at the following address: BERGEN SUPERIOR COURT
SUSTICK CENTER 10 MAIN STREET HACKENSACK NT 97601-0000
Date of Arrest! 09/07/2018 Appearance Date: Time: Phone: 201-527-2400

 

PROBABLE CAUSE DETERMINATION AND ISSUANCE OF WARRANT

 

‘(2 Probable cause IS NOT found for the issuance of this complaint.

 

Signature of Court Administrator or Deputy Court Administrator Date Signature of Judge Oate

 

uw Probable cause {S found for the issuance of this complaint SUSAN ARMBRUSTER JUDICIAL OFFICER 09/08/2018
Signature and Titie of Judicial Officer issulng Warrant Date

TO ANY PEACE OFFICER OR OTHER AUTHORIZED PERSON: PURSUANT TO THIS WARRANT YOU ARE HEREBY COMMANDED TO ARREST THE

NAMED DEFENDANT AND BRING THAT PERSON FORTHWITH BEFORE THE COURT TO ANSWER THE COMPLAINT.

Bail Amount Set: by:
(if different from judicial officer that Issued warrant)

 

WM Related Traffic Tickets Q Serious Personal Injury/ Death

QO Domestic Violence -- Confidential or Other Complaints Involved

 

 

 

Special conditions of release:

C1 No phone, mail or other personal contact whvictim:
Q No possession firearms/weapons

Q Other (specify):

 

 

 

Pa4l
“ee

Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 64 of 104 PagelD: 101

»

   

 

Inmate Database Search S Inmate Database Search Resuits

 

Your search returned the following results. To revise your search, click on the inmate Database Search tab. Click on an row to
access an inmate's profile information.

Showing 1 to 1 of 1 results

Inmate Name (last, first middle) Booking Number Permanent ID Release Date
KAETZ, CATHERINE STEPHANE E-45559 E-45559 09/19/2018

Showing 1 to 1 of 1 results

© Copyright 2007, Digital Solutions, Inc. All Rights Reserved

Pa42
Net

er

Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 65 of 104 PagelD: 102

UNITED STATES OF AMERICA

STATE OF NEW JERSEY

TO WHOM IT MAY CONCERN:

I, Catherine S. Kaetz, was arrested in the County Of Bergen and charged with being a

fugitive from the State of Pennsylvania.
I have been informed by the Honorable REITH A. BACHMANN, J.8.C, , Judge of the

Superior Court, State of New Jersey, County of Bergen, of my right to the issuance and service of a

 

warrant of extradition by the Governor of the State of Pennsylvania. The Judge has further

jnformed me of my right,.with the aid ofan attorney, to contest the extradition, that is, the validity

of arrest, by the use of a writ of habeas corpus. The Judge has further informed me that if I desire,
I can waive such proceedings and consent to be returned to the State of Pennsylvania.

I voluntarily waive the issuance and service of the warrant of extradition provided for by
the New Jersey laws. I further voluntary consent to return to the State of Pennsylvania in the
custody of authorized agent(s) from i ts 1G \us / Uda (OO , the duly authorized
agent(s) of the State of Pennsylvania. I am not acting because of any threats, promises, or pressures

bY

from anyone at all. n+
/?! a ae
Isign my name to this waiver in the County of Bergen this ‘—'__ day of ai > 2018.

cf

‘Défendant/é Signature

 

In the presence of:

Ae

, I.S8.C.
KEITH A. BACHMANN, J.S.C.

(R de D4 Keorch

Defendaht’s Attorney

Pa43
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 66 of 104 PagelD: 103

SUPERIOR COURT OF NEW JERSEY
COUNTY OF BERGEN
LAW DIVISION

IN THE MATTER OF
STATE OF NEW JERSEY :
VS

CATHERINE S. KAETZ

It appearing to the Court that the defendant herein named, Catherine S. Kaetz, has waived ©
extradition and has consented in writing to be returned to the demanding State, to wit: -

Pennsylvania,

an 5 » oe
It is therefore on this / w/ _dayof__ A’ Le y , 2018, Ordered Catherine S.

Kaetz be delivered by the Sheriff of the County of Bergen to the duly accredited agent(s) of the

State of Pennsylvania.

 

eee se

“ KENTA. BACHMANN, J.S.C.

Pa44
i Wd t

BAIL BOND? Cv-14782-CCC-JBC = Bait NErNesin Filed Raat 1/19 Page 67 of 104 PagelD: 104

DA: 5 7O- g] - 308d Catherine Stephanie Kaetz

 

 

OTN: U §48903-5 Docket No: MJ-43401 -MD-000001 1-2018 Date of Charges: 01/28/2018
Court No: MDJ-43-4-01
Def Name/Address: Catherine Stephanie Kaetz Next Court Action:
329 Gilbert Rd

Effort, PA 18330

 

 

LEAD OFFENSE
23 § 6113 §§ A Arrest For Violation of Order

ADDITIONAL CHARGES MAY EXIST, PLEASE SEE ADDITIONAL CHARGES PAGE

 

TYPE(S) OF RELEASE:
(J ROR Unsecured Bail (J Nonmonetary Condition(s) (see additional page(s))

(_] Nominal Bail (J Monetary Condition(s) in the amount of

 

THE CONDITIONS OF THIS BAIL BOND ARE AS FOLLOWS:

1. The defendant must appear at all times required until full and final disposition of the case(s).

2. The defendant must obey all further orders of the bail authority.

3. The defendant must provide a current address and must give written notice to the bail authority, the clerk of courts, the district attorney, and the
court bail agency or other designated court bail officer, of any change of address within 48 hours of the date of the change.

4. The defendant must neither do, nor cause to be done, nor permit to be done on his or her behalf, any act as proscribed by Section 4952 of the
Crimes Code (relating to intimidation of witnesses or victims) or by Section 4953 (relating to retaliation against witnesses or victims), 18 Pa.C.S. §
4952, 4953.

5. The defendant must refrain from criminal activity.

6. The defendant must comply with any fingerprint order, if any is issued by this court.

 

 

 

| verify that the above conditions of bail have been imposed.

September 19, 2018

 

 

 

Date Magisterial District Judge Brian Germano
TYPES OF SECURITY:
[] CastvEquivalent C1] Gov't Bearer Bond () Realty within Commonwealth
O % Cash C7 Surety Bond ( Realty outside Commonwealth

TOTAL AMOUNT BAIL SET (IF ANY): $1,000.00 (see sureties page)
BAIL DEPOSITOR(S)

Depositor Name Amount

 

 

 

 

This bond is valid for the entire proceedings and until full and final disposition of the case including all avenues of direct appeal to
the Supreme Court of Pennsylvania.

| AGREE THAT | WILL APPEAR AT ALL SUBSEQUENT PROCEEDINGS AS REQUIRED AND COMPLY WITH ALL THE CONDITIONS OF THE

BAIL BOND.
THIS BOND SIGNED ON , mA
at , Pennsylvania XY

Signature of Def&ngant

 

 

Signature of Witness Defendant's Address:
(Surety)

 

 

(Surety)

 

 

Pa45

PLEASE SEE ATTACHED PAGES FOR ADDITIONAL INFORMATION.

P
MDJS 414 @xuH PKR 3 gy FREE INTERPRETER.

Printed: 09/19/2018 12:36:33PM ) sh eee! 570.517.3009
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 68 of 104 PagelD: 105

28 U.S. Code § 1391. Venue generally

U.S. Code Notes

 

(a) APPLICABILITY OF SECTION.—Except as otherwise provided by law—

 

 

regard to whether the action is local or transitory in nature.

(b) VENUE IN GENERAL.—A civil action may be brought in—

(1) a judicial district in which any defendant resides, if all defendants
are residents of the State in which the district is located;

(2) a judicial district in which a substantial part of the events or
omissions giving rise to the claim occurred, or a substantial part of
property that is the subject of the action is situated; or

(3) if there is no district in which an action may otherwise be brought
as provided in this section, any judicial district in which any defendant

 

 

 

in the judicial district in which that person is domiciled;
Pa46

(9\ an ontityw with tha cranarcityv ta cia and ha ciiad in ite eAmman
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 69 of 104 PagelD: 106

Les MI VERITY VIE) CHI BU pUeiby CY OU GI We OU TPP CRD VTE PI

name under applicable law, whether or not incorporated, shall be
deemed to reside, if a defendant, in any judicial district in which such
the civil action in question and, if a plaintiff, only in the judicial district
in which it maintains its principal place of business; and

 

judicial district, and the joinder of such a defendant shall be
disregarded in determining where the action may be brought with
respect to other defendants.

(d) RESIDENCY OF CORPORATIONS IN WITH MULTIPLE DISTRICTS.—

one judicial district and in which a defendant that is a corporation is
subject to personal jurisdiction at the time an action is commenced, such

 

corporation shall be deemed to reside in the district within which it has
the most significant contacts.

(e) ACTIONS WHERE DEFENDANT Is OFFICER OR EMPLOYEE OF THE
UNITED STATES.—

(1) IN GENERAL.—

 

any judicial district in which (A) a defendant in the action resides, (B)
a substantial part of the events or omissions giving rise to the claim
occurred, or a substantial part of property that is the subject of the
action is situated, or (C) the plaintiff resides if no real property is
involved in the action. Additional persons may be joined as parties to
any such action in accordance with the Federal Rules of Civil Procedure

 

party.

(2) SERVICE.—

The summons and complaint in such an action shall be served as

provided by the Federal Rules of Civil Procedure except that the

delivery of the summons and complaint to the officer or agency as Pa47

 

raniirad Awe tha rnilac mays ha mada hu cartifiad mail haviand tha
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 70 of 104 PagelD: 107

IT YUINCU Vy LHS Putco Mlay Vo HIGgUe Yy LOIUNICU Hai voOyuliu wie

territorial limits of the district in which the action is brought.

(f) Crvr_ ACTIONS AGAINST A FOREIGN STATE.—A civil action against a

 

(1) in any judicial district in which a substantial part of the events or
omissions giving rise to the claim occurred, or a substantial part of
property that is the subject of the action is situated;

(2) in any judicial district in which the vessel or cargo of a foreign

 

 

 

 

 

thereof.

(g) MULTIPARTY, MULTIFORUM LITIGATION.—

 

section 1369 of this title may be brought in any district in which any
defendant resides or in which a substantial part of the accident giving rise
to the action took place.

(June 25, 1948, ch. 646, 62 Stat. 935; Pub. L. 87-748, §2, Oct. 5, 1962, 76
Stat. 744; Pub. L. 88-234, Dec. 23, 1963, 77 Stat. 473; Pub. L. 89-714, §§1,
2, Nov. 2, 1966, 80 Stat. 1111; Pub. L. 94-574, §3, Oct. 21, 1976, 90 Stat.
2721; Pub. L. 94-583, §5, Oct. 21, 1976, 90 Stat. 2897; Pub, L. 100-702,
title X, § 1013(a), Nov. 19, 1988, 102 Stat. 4669: Pub. L. 101-650, title III,

§ 311, Dec. 1, 1990, 104 Stat. 5114; Pub. L. 102-198, §3, Dec. 9, 1991, 105
Stat. 1623; Pub. L. 102-572, title V, §504, Oct. 29, 1992, 106 Stat. 4513;
Pub. L. 104-34, §1, Oct. 3, 1995, 109 Stat. 293; Pub. L. 107-273, div. C, title
I, §11020(b)(2), Nov. 2, 2002, 116 Stat. 1827; Pub. L. 112-63, title II, § 202,
Dec. 7, 2011, 125 Stat. 763.)

Pa48
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 71 of 104 PagelD: 108

28 U.S. Code § 1404. Change of venue

U.S. Code Notes

 

(a) For the convenience of parties and witnesses, in the interest of

which all parties have consented.

(b) Upon motion, consent or stipulation of all parties, any action, suit or
proceeding of a civil nature or any motion or hearing thereof, may be

 

 

 

(June 25, 1948, ch. 646, 62 Stat. 937; Pub. L. 87-845, §9, Oct. 18, 1962, 76A
Stat. 699; Pub. L. 104-317, title VI, §610(a), Oct. 19, 1996, 110 Stat. 3860;
Pub. L, 112-63, title II, § 204, Dec. 7, 2011, 125 Stat. 764.)

 

Pa49
aw & F&F SF ed he uw we se

uF

a

F Fr ET RF

i Wd t

Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 72 of 104 PagelD: 109

28 U.S. Code § 1406. Cure or waiver of defects

U.S. Code Notes

 

 

 

(June 25, 1948, ch. 646, 62 Stat. 937; May 24, 1949, ch. 139, §81, 63 Stat.

101; Pub. L. 86-770, § 1, Sept. 13, 1960, 74 Stat. 912; Pub. L. 87-845, § 10,
Oct. 18, 1962, 76A Stat. 699; Pub. L. 97-164, title I, § 132, Apr. 2, 1982, 96
Stat. 39; Pub. L. 104-317, title VI, §610(b), Oct. 19, 1996, 110 Stat. 3860.)

 

Pa50
” ew all a al a ed ear — eet

Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 73 of 104 PagelD: 110

28 U.S. Code § 1631. Transfer to cure want of jurisdiction

 

U.S. Code Notes

 

Whenever a civil action is filed in a court as defined in section 610 of this

title or an appeal, including a petition for review of administrative action, is
noticed for or filed with such a_court and that_court finds that there is a want

 

 

 

 

 

 

 

it is transferred on the date upon which it was actually filed in or noticed for
the_court from which it is transferred.

 

Pub. L. 115-332, §2, Dec. 19, 2018, 132 Stat. 4487.)

# U.S. Code Toolbox
Law about... Articles from Wex PaSl

Table of Ponular Names
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 74 of 104 PagelD: 111

University of Chicago Law School
Chicago Unbound

 

Journal Articles Faculty Scholarship

 

1976

Federal Venue: Locating the Place Where the
Claim Arose

Diane P Wood

Follow this and additional works at: http://chicagounbound.uchicago.edu/journal_articles

G Part of the Law Commons

 

Recommended Citation
Diane P. Wood, Comment, "Federal Venue: Locating the Place Where the Claim Arose,” $4 Texas Law Review 392 (1976). |

This Article is brought to you for free and open access by the Faculty Scholarship at Chicago Unbound. It has been accepted for inclusion in Journal
Articles by an authorized administrator of Chicago Unbound. For more information, please contact unbound @law.uchicago.edu.

Pa52
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 75 of 104 PagelD: 112

Federal Venue: Locating the
Place Where the Claim Arose

Diane Pamela Wood

Venue, because it receives so little attention from the appellate
courts, sometimes seems to be the forgotten cousin in the family of
federal procedure. Fathered by the Constitution itself is the concept of
subject matter jurisdiction, whose imperatives circumscribe every federal
case.* Of like importance is personal jurisdiction, which dictates when a
person or res has fallen under the power of the court.? The place of
venue in this hierarchy has often seemed obscure: the concept enjoys
statutory sanction, but its status falls below that of jurisdiction. This
second class citizenship is precisely what venue merits, if amount of time
invested in litigating is the measure of importance. The entire thrust of
procedural reform in this century has been toward shifting the center of
litigational gravity from procedures to the merits.* In keeping with this
general philosophy, the goal of the statutory venue system should be to
consume as little judicial time as is consistent with overall fairness to all
the parties to the lawsuit.

The concept of venue, that there is a particular place where trial
should be held,* is as old as the separation of the king’s general court

1. U.S. Constr. art. TIT enumerates the types of cases or controversies over which
the federal courts may exercise jurisdiction and specifies the Supreme Court’s original
jurisdiction. With the exception of the Court’s original jurisdiction, the power of the
federal courts to hear cases depends on both constitutional and statutory grants of subject
matter jurisdiction, See generally C. WrichT, HANDBOOK OF THE Law OF FEDERAL
CourTs §§ 8, 10 (2d ed. 1970). This rule is inflexible; any time it appears that subject
matter jurisdiction is lacking, the court is duty-bound to dismiss the case sua sponte. E.z.,
Louisville & N.R.R. v. Mottley, 211 U.S. 149 (1908).

2. The classic case that describes the rationale behind personal jurisdiction is
Pennoyer v. Neff, 95 U.S. 714 (1878). In modern times, the original territorial raison
@étre of the concept has become attenuated within the fifty states. It has been replaced
by the twin ideas of fair play and substantial justice, enunciated in International Shoe Co.
v. Washington, 326 U.S. 310 (1945). Fair play and substantial justice depend on certain
“minimum contacts” with the jurisdiction, according to International Shoe; this standard
still remains the due process test for the outer limits on the court’s power to command
the presence of a person or to adjudicate the status of a res. E.g., Hanson v. Denckla,
357 U.S, 235 (1958); Edwards v. Associated Press, 512 F.2d 258 (5th Cir. 1975).

3. See, e.g., 4 C. Wright & A. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1029,
at 128 (1969).

4. See United States ex rel. Rudick v. Laird, 412 F.2d 16, 20 (2d Cir.), cert.
denied, 396 U.S. 918 (1969); Japan Gas Lighter Ass'n v. Ronson Corp., 257 F. Supp.

392 Pa53

HeinOnline -- 54 Tex. L. Rev. 392 1975-1976
ot Ml . q

Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 76 of 104 PagelD: 113

Federal Venue

into the specialized courts of the Exchequer, Common Pleas, King’s
Bench, and Chancery.® Originally, venue was the servant of the court’s
convenience and assured the availability of jurors who knew the facts of
a case.® As time passed, the overriding concern of venue law underwent
a complete transformation, shifting from the court to the litigants, both
in England and in the United States. Thus, in the leading case of Neirbo
Co. v. Bethlehem Shipbuilding Corp.," the Suprenie Court could state as
settled law that “the locality of a law suit—the place where judicial
authority niay be exercised—though defined by legislation relates to the
convenience of litigants and as such is subject to their disposition.”*® In a
later case, the Court remarked that “the venue provisions are designed,
not to keep suits out of the federal courts, but merely to allocate suits to
the most appropriate . . . forum.”®

To establish the convenience of litigants as the paramount concern,
however, is only to pose a new question, for the interests of the two
parties may well diverge. A choice between plaintiff and defendant may
be unavoidable. Perhaps the primary consideration should be to protect
the defendant, sihuce he does not control the litigation. Alternatively, per-
haps the goal ought to be to ensure that the plaintiff does not lose his
day in court because of the expense and difficulty of litigating far from
home. Ideally, the location of each trial would optimize the imterests
of protection of defendant, fairness to plaintiff, speed of trial, and
availability of witnesses. Barring achievement of this ideal, if liberal
transfer statutes can protect the defendant adequately, and modern
transportation facilities can minimize evidentiary problems, then it
inakes sense to give effect to the plaintiff's initial choice of venue, assum-
ing that he chooses a forum with a logical relation to his claim. This
solution facilitates reaching the merits without lingering on procedural

219, 224 (D.N.J. 1966). Venue should be distinguished from jurisdiction, which relates
to the court’s power to act. See Farmers Elevator Mut. Ins. Co. v. Carl J. Austad &
Sons, Inc., 343 F.2d 7 (8th Cir. 1965); Brown v. Pyle, 310 F.2d 95 (Sth Cir. 1962).

5. Blume, Place of Trial of Civil Cases, 48 Micu. L. REV. 1 (1949). The first court
to become settled in one place was the Exchequer, which established its permanent
residence sometime before the end of the twelfth century. Id. at 2-3. At the same time
the notion of an appropriate location for the lawsuit emerged, these early courts also
became specialized as to subject matter jurisdiction.

6. Id, at 3, 20.

7. 308 U.S. 165 (1939).

8. Id. at 168. See Olberding v. Illinois Cent. R.R., 346 U.S. 338, 340 (1953);
Time, Inc. v. Manning, 366 F.2d 690, 696 (5th Cir. 1966); Riley v. Union Pac. R.R.,
177 F.2d 673, 675 (7th Cir. 1949), cert. denied, 338 U.S. 911 (1950).

9. Brunette Mach. Works, Ltd. v. Kockum Indus., Inc., 406 U.S. 706, 710 (1972).

Pa54
393

HeinOnline -- 54 Tex. L. Rev. 393 1975-1976
1 mW t

Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 77 of 104 PagelD: 114

Texas Law Review Vol. 54:392, 1976

details, and it permits plaintiffs to enforce their legal rights without un-
due hardship.*°

I. The 1966 Amendment to 28 U.S.C. Section 1391: Background and

Purpose

The central statute governing federal venue today, 28 U.S.C. Sec-
tion 1391,74 establishes venue for all cases in the federal courts, subject
to specific provisions in other statutes.?? In addition to statutory limita-
tions, section 1391 is still fettered by the traditional distinction between
local actions and transitory actions, tautologically explained by Chief
Justice Marshall as follows:

The distinction taken is, that actions are deemed transitory,

where transactions on which they are founded, might have

taken place anywhere; but are local where their cause is in

its nature necessarily local.7*

When the federal venue statutes mention the term “local,” they assume
that its meaning is clear.’* This assumption may be sadly unwarranted,

10. Candidly, this is a plaintiff-oriented solution. It is, however, consistent with the
procedural rules requiring a liberal reading of the complaint, see Fep. R. Crv. P. 8(f),
and a generous attitude toward amnendments to pleadings, see Fen. R. Civ. P. 15.

11. 28 U.S.C. § 1391 (1970).

12. Some statutes completely supplant the provisions of § 1391. £.g., 28 U.S.C. §
1400 (1970) (patents and copyrights), construed in Fourco Glass Co. v. Transmirra
Prods. Corp., 353 U.S. 222 (1957); 28 U.S.C. § 1394 (1970) (national banking
associations), construed in First Nat'l Bank v. Williams, 252 U.S. 504 (1920). In other
cases some dispute exists whether the general statute and the specific are supplementary
or exclusive. Compare Manufacturers Buyers Corp. v. El Dorado Tire Co., 324 F. Supp.
225 (S.D. Fla. 1971) (antitrust venue provision, 15 U.S.C. § 15 (1970), preempts §
1391), with Albert Levine Associates v. Bertoni & Cotti, 314 F. Supp. 169 (S.D.N.Y.
1970) (specific antitrust venue supplements ‘§ 1391). See also Fox-Keller, Inc. v. Toyota
Motor Sales, U.S.A., Inc., 338 F. Supp. 812 (B.D. Pa, 1972) (supplementary). Note,
however, that § 1391 specifies venue “except as otherwise provided by law.”

13. Livingston v. Jefferson, 15 F. Cas. 660, 664 (No. 8411) (C.C.D. Va. 1811).
Local actions normally deal with land matters, such as trespass, injury to real estate, and
title. See Ellenwood v. Marietta Chair Co., 158 U.S. 105, 107 (1895); Miller v- Davis,
507 F.2d 308, 316 0.16 (6th Cir. 1974); Elk Garden Co. v. T.W. Thayer Co., 179 F.
556 (4th Cir. 1910). Transitory actions are then defined negatively, since they are not
tied to any specific res; if an action is not local, it is transitory, and the court must
acquire jurisdiction over the defendant’s person. See Stone v. United States, 167 U.S.
178 (1897); Sax v. Sax, 294 F.2d 133 (5th Cir. 1961); Mauser v. Union Pac. R.R., 243
F, 274 (S.D. Cal. 1917).

Later courts have protested the tyranny of the old rule, one judge complaining that
“. . . it is not easy to escape the past, and the tentacles of the common law causes of
action survive as a tangled web requiring careful attention to outmoded procedural
concepts.” Wheatley v. Phillips, 228 F. Supp. 439, 440 (W.D.N.C. 1964) (Craven, C.J.).
The rule nevertheless persists.

14. Two statutes expressly recognize “local” suits: 28 U.S.C. § 1392 (1970) (venue
where defendants reside in different districts of the same state); id. § 1393 (venue in
proper division of district).

394 Pass

HeinOnline -- 54 Tex. L. Rev. 394 1975-1976
i a uv

Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 78 of 104 PagelD: 115

Federal Venue

for as a matter of practice courts hold both that state law defines a local
action and that state law fixes its venue.’® Section 1391 therefore applies
only to transitory actions,?® although in point of fact transitory actions
do make up the vast bulk of federal business. Supplementing the general
venue statute are two critical provisions that permit transfer of venue
under special circumstances: section 1404(a),17 allowing transfer for
the convenience of parties and in the interest of justice, and section
1406(a),"® allowing transfer or dismissal when the claim is filed in the
wrong district or division. Relative newcomers to the venue system,’®
these provisions supply needed flexibility?° and give defendants protec-
tion against truly inconvenient forums. On the negative side, they have
filled the law reports with an inordinate nuinber of venue decisions,
because the courts have interpreted the permissible transfer districts very
restrictively.?? Nevertheless, the ease of transfer is directly related to
the nuinber of authorized districts in the first place; thus if the general
venue statute is expanded through legislation or interpretation, the
transfer statutes will follow suit.

Section 1391 has progressed through several permutations since
the Judiciary Act of 1789 originally provided for venue in civil cases.??
Its direct ancestor was the Act of March 3, 1887, as corrected a year

15. Mississippi & Mo. RR. v. Ward, 67 U.S. (2 Black) 485 (1863); Tuscarora
Nation of Indians v. Power Authority, 161 F. Supp. 702 (S.D.N.Y.), cert. denied, 358
U.S. 841 (1958); Hasburgh v. Executive Aircraft Co., 35 F.R.D. 354 (W.D. Mo. 1964).
See generally C. WRIGHT, supra note 1, § 42, at 157-58.

16. E.g., Etk Garden Co. v. T.W. Thayer Co., 179 F. 556 (4th Cir. 1910); Pellerin
Laundry Mach. Sales Co. v. Hogue, 219 F. Supp. 629 (W.D. Ark. 1963); Cobb v.
National Lead Co., 215 F. Supp. 48 (E.D. Ark. 1963). See generally 1 W. Barron & A.
HOLTZOFP, FEDERAL PRACTICE AND PROCEDURE § 72, at 362 (Wright ed. 1960).

17. 28 U.S.C, § 1404(a) (1970).

18. Id. § 1406(a).

19. The transfer provisions were added in the 1948 revision of the Judicial Code.
See generally C. WRIGHT, supra note 1, § 44, at 162 & n.1.

20. Nevertheless, both transfer provisions are indirectly limited by the original venue
statute: § 1404(a) pemmits transfer only to a district or division where the claim “might
have been brought,” and § 1406(a) is similarly limited to the place where it “could have
been brought.”

21. See Hoffman v. Blaski, 363 U.S. 335 (1960); Kitch, Section 1404(a) of the
Judicial Code: In the Interest of Justice or Injustice?, 40 IND. L.J. 99 (1965); Note, The
Problems Regarding the Federal Transfer Statute—Much Ado About Nothing, 42 St.
Joun’s L. Rev. 93 (1967).

22. The Act provided:

[NJo civil suit shall be brought . . . against an inhabitant of the United States,

by any original process in any other district than that whereof he is an in-

habitant, or in which he shall be found at the time of serving the writ... .
Act of Sept. 24, 1789, ch. 20, § 11, 1 Stat. 73, 79. For a discussion of the historical
development of the venue Jaws see Barrett, Venue and Service of Process in the Federal
Courts—Suggestions For Reform, 7 VAND. L. Rev. 608, 609-12 (1954).

Pa56
395

HeinOnline -- 54 Tex. L. Rev. 395 1975-1976
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 79 of 104 PagelD: 116

Texas Law Review Vol. 54:392, 1976

later.2* The 1887 Act awkwardly stated that suit should not be brought
in

any other district than that whereof [the defendant] is an in-
habitant; but where the jurisdiction is founded only on the
fact that the action is between citizens of different States, suit
shall be brought only in the district of the residence of either
the plaintiff or the defendant.?4

Why Congress chose to be more generous in diversity cases than im the
new federal question cases has remained a mystery;”* nevertheless, the
discrepancy has survived several revisions and persists im the law to-
day.”* Little change took place until the 1948 revision of the Judicial
Code, and even then the alterations were comparatively minor phrasing
changes.”

In 1959, the Judicial Conference of the United States recommend-
ed that the general venue statute be broadened for tort actions to include
the place where the tort was committed.”® Three years later, the Confer-
ence endorsed a more sweeping change, which would have added as a
permissible venue any district where the claim arose.*° Congress re-
sponded cautiously in 1963 with an amendment permitting venue in
automobile tort cases in the district where the act or omission oc-
curred,®°

23. Act of Mar. 3, 1887, ch. 373, 24 Stat. 552, as amended by Act of Aug. 13, 1888,
ch. 866, 25 Stat. 433.

24. Id.

25. The choice is baffling for several reasons. First, both the initial justification for
diversity jurisdiction and its continuing merit have been hotly debated. See generally P.
Bator, D. SHarirno, P. MisHkin & H. WEcHSLER, HART & WECHLSLER’S THE FEDERAL
Courts AND THE FEDERAL SysTeM 1053-59 (2d ed. 1973); C. WricHT, supra note 1, §
23. Second, one would think that Congress would want to facilitate federal question
cases in the federal courts, because the federal courts would have a body of expertise to
contribute, but Congress did not confer general federal question jurisdiction on the
federal courts until it passed the Act of Mar. 3, 1875, ch. 137, § 1, 18 Stat. 470.

26. No change in this aspect of the statute was made in the 1948 revision of the
Judicial Code. See Act of June 25, 1948, ch. 646, 62 Stat. 935. Neither was it changed
in the subsequent amendinents contained in the Acts of Oct. 5, 1962, Pub. L. No. 87-748,
§ 2, 76 Stat. 744; Dec. 23, 1963, Pub. L. No. 88-234, 77 Stat. 473; and Nov. 2, 1966,
Pub. L. No. 89-714, §§ 1, 2, 80 Stat. 1111.

27. In place of the phrase “whereof he is an inhabitant” the revisor put the word
“reside[s].” Act of June 25, 1948, ch. 646, 62 Stat. 935. The other change brought the
statute into harmony with the Supreme Court’s construction of its meaning by substitut-
ing “all plaintiffs” and “all defendants” for the singular of those terms. Id. See Sinith
v. Lyon, 133 U.S. 315 (1890).

28. Annual Report of the Proceedings of the Judicial Conference of the United
States, at 316 (1959).

29, Annual Report of the Proceedings of the Judicial Conference of the United
States, at 11 (1962).

30. Act of Dec. 23, 1963, Pub. L. No. 88-234, 77 Stat. 473 (codified at 28 U.S.C. §
1391(f)).

396 Pa57

HeinOnline -- 54 Tex. L. Rev. 396 1975-1976
i Te “lk t

Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 80 of 104 PagelD: 117

Federal Venue

Even with the 1963 patchwork, section 1391 was still in serious
need of mnending. Perhaps the most appalling aspect was the gaping hole
that existed in multiple-party diversity actions: unless all of the plaintiffs
or all of the defendants resided in a single district, the action simply
could not be entertained in federal court,** however satisfactory jurisdic-
tion and process might be. In a federal question case, it was enough to
bar venue if two defendants resided in different districts. If the parties in
the latter case were unfortunate enough to have suffered an injury
cognizable exclusively in the federal courts, they were utterly denied the
right to sue. Even if they were not literally locked out of court, they were
frequently compelled to litigate in a district convenient to neither side.%?
Because courts strictly construed “residence” to niean legal domicile,**
the cases were legion in which the parties faced the disnial prospect of
litigating miles from home, witnesses, and records. The vagaries of state
process statutes posed yet another problem, particularly for a plaintiff
relying on his own residence for venue in a diversity case. Whether his
own state’s long-arm statute could reach the defendant was a matter of
pure fortuity. Finally, Congress again failed to eradicate the anomaly
permitting more venue options in diversity cases than in federal question
cases.®*

In 1966, Congress attempted once again to cure the deficiencies in
the venue system. Responding to the continued pressure of the Judicial
Conference*® and to the criticisms of commentators and scholars,** it
added the district “in which the claim arose” to subsections (a)*? and
(b)** of section 1391, and repealed the special automobile subsection.*°

31. C. WRIGHT, supra note 1, § 42, at 151; Barrett, supra note 22, at 621.

32. C. Wricut, supra note 1, § 42, at 151; Barrett, supra note 22, at 612. The
transfer provisions could not alleviate this situation since the original scope of venue was
so narrow. See Van Dusen v. Barrack, 376 U.S. 612 (1964).

33. King v. Wall & Beaver St. Corp., 145 F.2d 377, 379 (D.C. Cir. 1944); Smith v.
Murchison, 310 F. Supp. 1079 (S.D.N.Y. 1970).

34, See note 25 supra.

35. See S. Rep. No. 1752, 89th Cong., 2d Sess. 1 (1966).

36. E.g., Barrett, supra note 22, at 608-09; Blume, supra note 5, at 39-40. See also
Stevens, Venue Statutes: Diagnosis and Proposed Cure, 49 Micx. L. Rev. 307 (1951)
(discussion of state venue statutes).

37. Act of Nov. 2, 1966, Pub. L. No. 89-714, § 1(a), 80 Stat. 1111, amending Act of
June 25, 1948, ch. 646, § 1391(a), 62 Stat. 935, codified at 28 U.S.C. § 1391(a) (1970)
(actions based solely on diversity).

38. Act of Nov. 2, 1966, Pub. L. No. 89-714, § 1(b), 80 Stat. 1111, amending Act
of June 25, 1948, ch. 646, § 1391(b), 62 Stat. 935, codified at 28 U.S.C. § 1391(b)
(1970) (actions not based solely on diversity).

39, Act of Nov. 2, 1966, Pub. L. No. 89-714, § 2, 80 Stat. 1111, repealing Act of
Dec. 23, 1963, Pub. L. No. 88-234, 77 Stat. 473.

Pa58
397

HeinOnline -- 54 Tex. L. Rev. 397 1975-1976
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 81 of 104 PagelD: 118

Texas Law Review Vol. 54:392, 1976

The meager legislative history of the amendment sheds no light on why
Congress chose this particular wording over numerous possible alterna-
tives.*° The suggested phrasings included “where the cause of action or
part arose,”*! “where the cause of action, or part thereof, arose or
accrued,”*? and the American Law Institute’s “[where a] substantial
part of the events or omissions giving rise to the claim occurred, or a
substantial part of property that is the subject of the action is situated.”’**
Although the reports and debates dicate that Congress may not have
foreseen the wide application of the new law,** experience under the
amendment has proven it useful m areas as diverse as antitrust,** patent
and trademark infringement,*® securities law,*7 and labor law.*® The
courts, perhaps better able to see the forest for the trees, have consistent-
ly viewed the amendment as part of a general trend to expand venue
wherever possible.*°

By opening up the forum in which the claim arose, the amendment
eliminated with one stroke the most egregious shortcoming of the former

40. The Senate Report on the bill consisted of an uninformative quote from the

House Report:
This enlargement of venue authority will facilitate the disposition of both con-
tract and tort claims by providing, in appropriate cases, a more convenient
forum to the litigants and the witnesses involved.
S. Rep. No. 1752, 89th Cong., 2d Sess. 1-2 (1966). Yet the chief sponsor of the bill in
the House reassured another menyber that the legislation would not affect tort venue at
all, as it was aimed only at minor changes in contract actions. 112 Cone. Rec. 21756
(1966) (remarks of Representative Brooks).

41. Blume, supra note 5, at 39.

42. Stevens, supra note 36, at 310.

43. ALY Srupy oF THE DIVISION OF JURISDICTION BETWEEN THE STATE AND FEDERAL
Courts §§ 1303, 1314 (1969) [hereinafter cited as ALI Srupy]. Tentative Draft No.
2, 1964, contained essentially the same language.

44. See note 40 supra.

45. E.g., Morton Bidgs. of Nebraska, Inc. v. Morton Bldgs., Inc., 333 F. Supp. 187,
193 (D. Neb. 1971); Albert Levine Associates v. Bertoni & Cotti, 314 F. Supp. 169, 170
(S.D.N.Y. 1970).

46. E.g., Scott Paper Co. v. Scott’s Liquid Gold, Inc., 374 F. Supp. 184, 189-90 (D.
Del. 1974) (trademark); Uniroyal, Inc. v. Sperberg, 63 F.R.D. 55, 59-60 (S.D.N.Y.
1973) (declaratory judgment for patent).

47. E.g., Alameda Oil Co. v. Ideal Basic Indus., Inc., 313 F. Supp. 164, 168-69
(W.D. Mo. 1970); Smith v. Murchison, 310 F. Supp. 1079, 1089 (S.D.N.Y. 1970).

48. E.g., Brotherhood of Locomotive Eng’rs vy. Denver & R.G.W.R.R., 290 F. Supp.

_ 612, 615-16 (D. Colo. 1968), aff'd, 411 F.2d 1115 (10th Cir. 1969).

49. Penrod Drilling Co. v. Johnson, 414 F.2d 1217, 1224-25 (Sth Cir. 1969), cert.
denied, 396 U.S. 1003 (1970). See Gardner Eng’r Corp. v. Page Eng’r Co.,.484 F.2d
27, 33 (8th Cir. 1973); Albert Levine Associates v. Bertoni & Cotti, 314 F. Supp. 169,
170 (S.D.N.Y. 1970); Philadelphia Housing Auth. v. American Radiator & Standard
Sanitary Corp., 291 F. Supp. 252, 259 (E.D. Pa. 1968). Cf. Pure Oil Co. v. Suarez, 384
U.S. 202, 204-05 (1966) (liberalizing purpose underlies 1948 amendment to § 1391(c)).
But see Honda Associates, Inc. v. Nozawa Trading, Inc., 374 F. Supp. 886, 891-92
(S.D.N.Y. 1974),

398 Pa59

HeinOnline -- 54 Tex. L. Rev. 39. 1975-1976
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 82 of 104 PagelD: 119

Federal Venue

statute: a district will now always exist in which venue will lie. This
alone made it a significant improvement in federal venue. Still, since
some of the old problems refused to vanish, it was far from a panacea
for known difficulties. Worse yet, new ambiguities and questions inateri-
alized where none had existed before.

Il. The 1966 Amendment m Operation
A, Construction

From the beginning, commentators predicted that the new lan-
guage would breed litigation.®* Shortly after the statute became effec-
tive, the Supreme Court had occasion to comment on its scope in Denver
& Rio Grande Western Railroad v. Brotherhood of Railroad
Trainmen.®? The Court, in the course of deciding to apply the amiend-
ment retrospectively, held unequivocally that the new phrase left the
substantive law applicable to a case unchanged because its effect was
wholly procedural.5* The Court’s only additional opportunity to consider
the statute arose peripherally in the opinion in Brunette Machine Works,
Ltd. v. Kockum Industries, Inc.5* There it stressed that the 1966
amendment was intended to close the gap in venue law that had existed
for multiple-plaintiff or multiple-defendant cases, saying simply that “in
construing venue statutes it is reasonable to prefer the construction that
avoids leaving such a gap.”>> Avoidance of gaps and care not to permit
substantive changes because of the amendment seem straightforward
guidelines as far as they go. Nevertheless, the lower courts have had a
more difficult time with the amendment than this scanty appellate
attention would mdicate.

The first problem in construing the new language lies in the
provision that venue will lie in “the” district where the claim arose.
Logically, the use of the definite article ought to imply that only one
district exists that matches the description, but this reading is undesir-

50. E.g., the narrower scope of federal question venue and the dependency on state
long-arm statutes.

51, See Foster, Judicial Economy; Fairness and Convenience of Place of Trial:
Long-Arm Jurisdiction in District Courts, 47 F.R.D. 73, 78 (1968). Foster feared that
the phrase would “unnecessarily [invite] litigation,” preferring the ALI proposal.

52. 387 U.S. 556, 563 (1967).

53. Id. Justice Black agreed m his dissent that the amendment applied to pending
cases. Jd. at 570. The Fifth Circuit followed the directive to apply the amendment
retroactively in Penrod Drilling Co. v. Johnson, 414 F.2d 1217 (Sth Cir. 1969), cert.
denied, 396 U.S, 1003 (1970).

54, 406 U.S. 706, 710 0.8 (1972).

55, Id.

Pa60

399

HeinOnline -- 54 Tex. L. Rev. 399 1975-1976
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 83 of 104 PagelD: 120

Texas Law Review Vol. 54:392, 1976

able because the policies behind the venue statute would allow most
claims to be adjudicated in any one of several districts.5* For pragmatic
reasons, therefore, the courts have been receptive to the idea that “the”
judicial district can refer to any district in which a substantial or
significant part of the claim arose.®’ Related to the question of the
number of permissible districts is the meaning of “the claim.” It might
mean the largest part of a claim (or the whole claim, whatever that
would be), but it miglit mean either a substantial part of a claim, or just
any part that was not de minimis.** If either of the latter two construc-
tions were adopted, the effect would be to allow nonexclusive districts in
by the back door. On the other hand, it is difficult to pin down a
satisfactory definition of a “claim.” One court bravely tried, holding that
“claim” meant “the aggregate of operative facts givig rise to a right
enforceable in the courts,”°® but nothing assures that the facts are
susceptible to aggregation in such a way as to point to one and only one
district for venue. This implication that only one district must be found
is one of the greatest weaknesses of the new statute.

Even if it were possible to know with certainty what a claim was
and how mucli of it was required to establish venue, it would still be
difficult to determine where it “arose.” Substantive law often assigns one
place rather arbitrarily as the place where the claim arose, such as the
place of execution or place of performance in contract law or the place
of manufacture or place of sale in products liability law.*° Federal law
obviously governs this issue in a federal question case, but the courts
have become hopelessly confused over which law governs in a diversity

56. For example, in an antitrust case many districts might serve the convenience of
the parties equally well. To fix the locus of the claim in any one place could be
extremely artificial, The same is true of products liability‘cases. Cf. Comment, Choice
of Law: Statutes of Limitations in the Multistate Products Liability Case, 48 Tut. L.
Rev. 1130 (1974).

57. See generally Judge Friendly’s suggestion in Liberation News Serv. v. Eastland,
426 F.2d 1379, 1382 n.4 (2d Cir. 1970); Carter-Wallace, Inc. v. Ever-Dry Corp., 290 F.
Supp. 735, 739 (S.D.N.Y. 1968). Cf. Rosen v. Solomon, 374 F. Supp. 915, 919-20
(E.D. Pa. 1974) (immaterial for personal jurisdiction that contract may have had
significant connections with other states). See generally ALI Srupy, supra note 43.

58. Honda Associates, Inc. v. Nozawa Trading, Inc., 374 F. Supp. 886, 890
(S.D.N.Y, 1974). The Honda Associates court found it unnecessary to decide between
“largest” and “substantial.” Earlier, the Eighth Circuit had followed the ALI’s definition
and used “substantial.” Gardner Eng’r Corp. v. Page Eng’r Co., 484 F.2d 27, 33 (8th
Cir. 1973). See ALI Srupy, supra note 43, §§ 1303(a) (1), 1314(a) (1).

59, Ryan v. Glenn, 52 F.R.D. 185, 192 (N.D: Miss. 1971); accord, Geodynamics
Oil & Gas, Inc. v. U.S. Silver & Mining Corp., 358 F. Supp. 1345, 1347 (S.D. Tex.
1973); Uniroyal, Inc. v. Sperberg, 63 F.R.D. 55, 59 (S.D.N.Y. 1973).

60. E.g., Smith v. Murchison, 310 F. Supp. 1079 (S.D.N.Y. 1970). Cf. Tex. REv.
Civ. Stat. ANN. art. 1995 (1964).

400 Pa6él

HeinOnline -- 54 Tex. L. Rev. 4 © 1975-1976
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 84 of 104 PagelD: 121

Federal Venue

case,*' forgetting that venue, as a procedural matter, does not come
under the rule of Erie Railroad v. Tompkins.® As a result, plaintiffs in
some districts must ascertain the place where the claim arose under state
law, and in other districts they must apply federal law.

B. Venue Versus Choice of Law

A corollary problem to the construction of the statute, reminiscent
of conflicts of law, is the question which district court’s decision will
determine the law of the case insofar as venue is concerned. This
complication arises only if one party attempts to transfer the case to
another district under section 1406(a),°* which governs transfer wlien
the first venue is “wrong.” If plaintiff sued in the Western District of
Texas, but that court decided that the claim really arose in the Central
District of California, upon request the Texas court would transfer the
case to the California court. The California court would then probably
be free to make its own determination of where the claim arose under
the reasoning of Hoffman v. Blaski.** In that case, Blaski had brought a
patent infringement suit m the Northern District of Texas. Defendants
moved to transfer to the Northern District of Illinois, a place wliere
plaintiff did not have the right to sue initially. Granting the motion, the
Texas court transferred the case; the Fifth Circuit refused to vacate the
district court’s order. In Illinois, plaintiffs moved to remand the case to
the Texas court. Although the district judge denied this niotion, the
Seventh Circuit granted a writ of niandaimus ordering him to reniand.
The Fifth and Seventh Circuits were then in direct conflict over the
question whether a district court had the power to transfer to a district
where plaintiff did not have the right to sue. The Supreme Court
affirmed the Seventh Circuit, holding that the Illinois court had the duty
to determine venue for itself.°> Thus, by analogy to the Hoffman situa-
tion, if the California court in the example above disagreed with the

61. See, e.g., Philadelphia Housing Auth. v. American Radiator & Standard Sanitary
Corp., 291 F. Supp. 252 (E.D. Pa. 1968).

62, 304 U.S, 64 (1938) (Rules of Decision Act, 28 U.S.C. § 1652 (1970), requires
federal courts to follow state substantive law, both statutory and judge-made, in a
diversity case).

63. This type of problem might be less likely to arise with a § 1404(a) transfer,
since by hypothesis the first district is permissible under the statute. But see Hoffman v.
Blaski, 363 U.S. 335 (1960).

64. 363 U.S, 335 (1960).

65. At least one district court has expressed great frustration and dissatisfaction with
the practical effect of the Hoffman result. Ferri v. United Aircraft Corp., 357 F. Supp.
814, 816 (D. Conn. 1973).

Pa62
401

HeinOnline -- 54 Tex. L. Rev. 471 1975-1976
i Hodes I

Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 85 of 104 PagelD: 122

Texas Law Review Vol. 54:392, 1976

Texas court and felt that the claim did arise in the Western District of
Texas, it would be free to transfer the case back to Texas. The specter
appears of the two courts sending the case back and forth ad
infinitum—the renvoi dilemma of conflicts.°° The absurdity of this
result is apparent. In the interest of efficient treatment of procedural
issues like venue, the first court’s conclusion should be binding for that
litigation. Hoffman poses an obstacle to this solution only if it is extend-
ed to the amended language of section 1391. As Justice Frankfurter so
cogently pointed out in his dissent to Hoffman,®" a litigant should not be
kept perpetually shuttling from one district to another until the Supreme
Court rescues him; the statute should either make the first court’s
determination final or at least minimize the likelihood of initial refusal
by broadening venue.

Hoffman’s renvoi-like problem illustrates only one mstance in
which the determination of federal venue seems to borrow concepts
from choice of law. Many of the tests that courts are evolving to ascer-
tain where a claim arose also derive from conflicts doctrine.®* This su-
perficial similarity, however, should not obscure the fundamentally dif-
ferent policies underlying the two areas. The movement in conflicts
analysis is away from a rigid, rule-oriented determination of the govern-

’ ing jurisdiction towards a flexible, policy-oriented interest analysis that
considers many factors.°® Because the very law of the case depends on
the resolution of the interests of competing jurisdictions, a careful, pol-
icy-oriented approach is fully justified. Venue, in contrast, has no bear-
ing at all on the parties’ substantive rights. Under Erie and Klaxon Co.
v. Stentor Electric Manufacturing Co.,” any federal court should apply
the same law on the merits. A matter that is solely a secondary proce-
dural question warrants a more predictable, mechanical approach. Cer-

66. Renvoi, defined in RESTATEMENT (SECOND) OF CONFLICTS § 8 (1971), covers
the situation in which the forum state is directed by its own choice of law rule to apply
“the law” of another state. The Restatement specifically provides that “the law” refers
to local law exclusive of the choice of law rules in this particular context. Only in rare
instances, set out in Comment b to § 8, will the forum also apply the choice of law rules
of the second state. Otherwise, the problem of each state referring back to the other
would arise.

67. 363 U.S. at 345. Frankfurter argued that a single judicial appellate remedy
should be enough, stating that “a prior decision of a federal court on the unfundamental
issue of venue ought to receive a similar respect from a coordinate federal court when the
parties and the facts are the same.” Id. at 350.

68. Among others are the weight of contacts test and the place of injury test
discussed below.

69. See generally Wechsler, Introduction to RESTATEMENT (SECOND) OF CONFLICTS
vii-ix (1971).

70. 313 U.S. 487 (1941).

402 Pa63

HeinOnline -- 54 Tex. L. Rev. 4.2 1975-1976
i wall '

Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 86 of 104 PagelD: 123

Federal Venue

tainly the risk of ending up in the “wrong” district is inuch less than the
risk of having the wrong substantive law govern the parties’ rights. Ven-
ue’s orientation toward convenience may thus argue for a more auto-
matic test than the interest analysis approach of choice of law.

C. Approaches for Determining Where the Claim Arose

A bewildering array of approaches has evolved, all purporting to
guide a court in deciding where a claim arose. Some courts, apparently
unaware that any tests exist, merely state their conclusions without
further elucidation. The opinions of other courts, while failing to cite
relevant cases or mention any specific “test,” conforin to one or niore
categories after the fact. Finally, somie judges have made an explicit
attempt to articulate a useful test and to apply it to the facts before
thein. Yet even in this third category, a court may confront a disinaying
number of approaches in a new fact situation. The nuinber of tests, in
itself an indication of the statute’s shortcomings, renders it difficult to
predict which line of thought will appeal to a given judge in a particular
case. This in turn makes it difficult for the litigant to know whether or
not he has selected a proper forum. Of course, if he has guessed
incorrectly, the court would probably grant a section 1406(a) transfer,
but most plaintiffs would prefer to avoid the delay inherent in the
transfer process. In addition, the uncertainty of the area encourages
defendants to litigate the question of venue rather than to accept the
place of trial and move on to the merits. Even so, the following exaini-
nation of each of the current tests shows that they are approaching a
workable analysis, and that they are clearly preferable to no discussion
at all.

1. Weight of contacts—One of the more widely used ap-
proaches inquires where the “contacts” weigh most heavily.” This test

71. The weight of contacts test was probably borrowed from the area of conflicts of
law. See RESTATEMENT (SECOND) OF CoNFLIctTs 8§ 6, 9 (1971).

Herbert Wechsler’s Introduction to the Second Restatement of Conflicts describes
“the jettisoning of a multiplicity of rigid rules in favor of standards of greater flexibility”
represented in the revised version:

Restatement Second supplants these [vested-rights] rules by the broad princi-

ple that rights and liabilities with respect to a particular issue are determined

by the local law of the State which, as to that issue, has “the most significant

relationship” to the occurrence and the parties. The “factors relevant” to that

appraisal, absent a binding statutory mandate, are enumerated generally (§

6) to “include”:

“(a) the needs of the interstate and international systems,
“(b) the relevant policies of the forum,
“(c) the relevant policies of other mterested states and the relative m-

Pa64
403

HeinOnline -- 54 Tex. L. Rev. 4°3 1975-1976
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 87 of 104 PagelD: 124

Texas Law Review Vol. 54:392, 1976

was inaugurated in Philadelphia Housing Authority v. American Radia-
tor & Standard Sanitary Corp.,™ an antitrust action in which the plain-
tiffs unsuccessfully tried to preserve venue by using the general venue
statute as a supplement to the Clayton Act venue provision.** Although
the court found no fault with this as a matter of law,’ it found that
venue failed even under the inore generous statute, since the claim did
not arise in its district. It explained its test as follows:

“[W]here the claim arose” should be dependent upon where

the contacts weigh most heavily. A “weight of the contacts”

test would enable venue to exist in a district where the injury

occurred, if significant sales causing substantial injury were

made to plaintiffs there by defendants. If some other overt

act pursuant to the conspiratorial meetings took place in a

district and it was a significant and substantial element of the

offense, then venue would lie in that district.”®

As the court phrased its test, it is not clear whether it thought that only
one district would exist in which the contacts weighed most heavily, or
whether the “significant sales” and “other overt act” parts were in the
alternative, with venue possibly lying in each district. Although the latter
construction would be preferable, it is sightly strained, given the court's
use of the word “most,” which implies that only one place would be
proper.

The courts that have followed Philadelphia Housing have reflected
this ambiguity. In Travis v. Anthes Imperial Ltd.,"* a securities fraud
case, the district court seized on the word “most” and concluded that
venue was not proper in its district, since the weight of contacts lay

terests of those states in the determination of the particular issue,
“(d) the protection of justified expectations,
“(e) the basic policies underlying the particular field of law,
“(f) certainty, predictability and uniformity of result, and
ie ease in the determination and application of the law to be ap-
plied.” .
Wechsler, Introduction to RESTATEMENT (SECOND) oF CoNFLicts at vii-viii (1971). See
also Weintraub, Beyond Dépecage: A “New Rule” Approach to Choice of Law in
Consumer Credit Transactions and a Critique of the Territorial Application of the
Uniform Commercial Code, 25 Case W. Res. L. Rev. 16, 17 (1974).

72. 291 F. Supp. 252 (E.D. Pa. 1968).

73. 15 USC. § 15 (1970).

74. Accord, United States Dental Inst. v. American Ass’n of Orthodontists, 396 F.
Supp. 565 (N.D. Il. 1975); Amold v. Smith Motor Co., 389 F, Supp. 1020 (N.D. Iowa
1974). But see Albert Levine Associates v. Bertoni & Cotti, 309 F. Supp. 456, 461
(S.D.N.Y. 1970). Accepting the premise that venue statutes should be liberally con-
strued in order to minimize time spent on subsidiary issues, the result stating that the
autitrust venue statute merely supplemented the general statute seems wise.

75. 291 F. Supp. at 260-61.

76. 331 F. Supp. 797 (E.D. Mo. 1971), rev’d, 473 F.2d 515 (8th Cir. 1973).

404 Pa65

HeinOnline -- 54 Tex. L. Rev. 4. 4 1975-1976
re a oe a er ed

t Wells tT

Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 88 of 104 PagelD: 125

Federal Venue

overwhelmingly in Canada.” The Eighth Circuit reversed,’* apparently
accepting the view that if contacts are ponderous enough, venue is
proper, even though they have considerable weight in other districts or
jurisdictions as well. Two antitrust cases likewise adopted different
interpretations of the Philadelphia Housing test. In ABC Great States,
Inc. v. Globe Ticket Co.” the court employed the method used by the
Travis district court: it looked to the most significant conspiratorial acts
for the key to venue, because it feared that a “significant sales causing
substantial injury” approach would not limit venue sufficiently, given
the nationwide scope of the conspiracy. Implicit in this holding is the
value judgment that it is desirable (or perhaps necessary) to limit ven-
ue—a questionable assumption if the conspiracy in fact had a substan-
tial effect on a large number of districts. In contrast, a district court
applying the weight of contacts test in California Clippers, Inc. v. United
States Soccer Football Association®® concluded as did the Eighth Circuit
that it had venue upon finding several significant contacts within its own
district. It specifically found immaterial the fact that significant contacts
had also taken place in other districts. A third court phrased its conclu-
sion about the weight of contacts in the alternative, finding they were
either in Virginia or in California, but definitely not in Pennsylvania.**
Thus, it appeared to be on the side of the Travis district court.

Two courts have used the weight of contacts test in a result-
oriented way. Both cases were private actions brought under the anti-
trust laws alleging conspiratorial acts.*? In an action against the Atlantic
Coast Football League, the district court found that plaintiff had failed
to prove that the claim arose where “[t]here [was] no indication . . .
that the ACFL had a member team or participated in football exhibi-
tions or derived any substantial benefit from activities carried on within
this jurisdiction during the pendency of this action.”** The court's
inclusion of derivation of benefit from acts within the district imphes

77. 331 F. Supp. at 806.

78. 473 F.2d at 529.

79, 310 F. Supp. 739, 743 (N.D. HL 1970).

80. 314 F. Supp. 1057, 1063 (N.D. Cal. 1970).

81. Fox-Keller, Inc. v. Toyota Motor Sales, U.S.A., Inc., 338 F. Supp. 812, 816
(E.D. Pa. 1972).

82. United States Dental Inst. v. American Ass'n of Orthodontists, 396 F. Supp. 565
(N.D, Ill. 1975); Redmond v. Atlantic Coast Football League, 359 F. Supp. 666, 670
(S.D. Ind. 1973).

83. 359 F. Supp. at 670, relying on Philadelphia Housing Auth. v. American
Radiator & Standard Sanitary Corp., 291 F. Supp. 252 (E.D. Pa. 1968) and Califomia
Clippers, Inc. v. United States Soccer Football Ass'n, 314 F. Supp. 1057 (N.D. Cal.

1970).
Pa66
405

HeinOnline -- 54 Tex. L. Rev. 4:5 1975-1976
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 89 of 104 PagelD: 126

Texas Law Review VoL 54:392, 1976

that acts carried on there whose effects are felt elsewhere may establish
venue. Another district court established venue in the district where the
effects were felt from acts committed elsewhere. In an action against the
American Association of Orthodontists for their refusal to certify a part-
time school, the Illinois court supported its own venue in part on the
basis of conspirators’ meetings in Texas and Missouri that were designed
to block the Ilinois plaintiffs certification.** The common thread of
these two cases is that in each the court bifurcated act and result for the
purpose of venue analysis. Viewing weight of contacts as a liberal,
balancing approach, these decisions seem sound. As a prima facie
matter, either an act or its result should be enough of a contact to secure
venue in the district.

The Northern District of Iowa presently holds the prize for the
most liberal application to date of the weiglit of contacts test. In Arnold
v. Smith Motor Co.** the court carefully considered the developments in
venue law since the 1966 ainendment and analyzed the new statute in
light of the policies behind modern venue. It purported to find precedent
for an approach in which the court’s only task was to refuse venue wliere
the contacts were miniscule.®* The court finally appealed directly to the
purpose and policy of venue to justify its view of the law:

Venue has been considered as the place where jurisdic-
tion may be exercised, and while it affords some protection
to defendants, it is designed to facilitate the maximum con-
venience for all the litigants. . . . The 1966 Amendment
to § 1391 evidenced a concern for a forum convenient to the
aggrieved party as well as the defendant. . . . Modern
means of transportation and the availability of a motion for
transfer under 28 U.S.C. § 1404 in a case of extreme incon-
venience have obviated the need for a strict venue rule based
on a theory of geographic hardship to the defendant.**

When the 1966 amendnient receives this kind of enlightened construc-
tion, the law has achieved as much as can be hoped for. To the extent

84. 396 F. Supp. at 574.

85. 389 F. Supp. 1020 (N.D. Iowa 1974).

86. The court cited Honda Associates, Inc. v. Nozawa Trading, Inc., 374 F. Supp.
886 (S.D.N.Y. 1974) for this proposition. 389 F. Supp. at 1023. This seems to tum
Honda on its head: in that case, the overwhelming weight of contacts was in California.
Transferring, the Southern District of New York judge commented that it was unneces-
sary to decide whether the largest part of a claim arose in his district or merely a
substantial part, for it was clear that “the claim should not be deemed to have arisen in a
district in which the defendant has had only miniscule contact... .” 374 F. Supp. at
892. Thus the Arnold court’s use of Honda seems a bit misguided at best.

87. 389 F. Supp. at 1024 (citations omitted).

406 Pa67

HeinOnline -- 54 Tex. L. Rev. 4 6 1975-1976
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 90 of 104 PagelD: 127

Federal Venue

that the weight of contacts test permits this flexibility, it provides a
welcome gloss on the statute. As the cases illustrate, liowever, the test is
not always understood, and when understood, it is not always so hospit-
ably received. Weight of contacts analysis best adapts to conspiracy
cases, or to cases involving a large number of acts by businesses or
individuals with substantial contacts in many jurisdictions. The weak-
ness of the present law lies in the danger that a court will weigh contacts
with an eye to confining the number of districts that will be entitled to
adjudicate the case. If as a policy matter the decision were made to
permit venue in any forum with a logical connection to the lawsuit, the
weight of contacts test would simply help the court to structure its
decision on the logic and appropriateness of venue.

2. Place of injury.—The place of injury presents the major alter-
native to the weight of contacts approach.** Frequently in this area the
test adopted by the court can only be inferred from the opinion; occa-
sionally, a judge affixes a label to his analytic approach. Although
courts apply this test most often to tort actions, it too has been used in
the antitrust area. The first case to hold that the claim arose in the
district where the injury occurred was Rosen v. Savant Instruments,
Inc.,*° a wrongful death action. The issue came before the court in the
form of a motion to transfer under section 1404(a)® from the Eastern
District of New York to the District of Rhode Island, where plaintiffs’
decedent had been electrocuted. The court granted the transfer, stating
simply that the claim obviously did arise in Rhode Island, because that
was where the alleged wrongful death occurred.®' This type of case
benefits most froin the 1966 amendment, and causes the least difficulty.
Even in the tort area, however, the critical injury would be difficult to
isolate m a business or products liability context. The fact of the matter
is that several districts should all be equally available.®* Despite the logic
of multiple availability, place of injury seems more prone to give rise to
indefensible and nit-picking exclusivity: in one patent infringement

88. Compare this with the old vested rights approach to choice of law. See Wechsler,
Introduction, supra note 69; RESTATEMENT OF CoNFLIcTs §§ 311, 377 (1934).

89. 264 F. Supp. 232 (E.D.N-Y. 1967).

90. Conrts do not analyze where a claim arose any differently under the transfer
statutes than upon a challenge to plaintiff's initial choice of venue, since a claim “might
have been brought” only where venue was initially proper. See Van Dusen v. Barrack,
376 US. 612, 624 (1964); Hoffman v. Blaski, 363 U.S. 335, 342-43 (1960).

91. See also Miller v. Cousins Properties, Inc., 378 F. Supp. 711 (D. Vt. 1974).

92. As a practical matter, a number of districts are available to the products liability
litigator. See, e.g., Noyer, Problems of Federal and State Court Jurisdiction and Venue
in Products Liability Litigation—Defendant’s Viewpoint, 40 J. oF Am L. & Com. 637

(1974). Pa68
407

HeinOnline -- 54 Tex. L. Rev. 4°7 1975-1976
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 91 of 104 PagelD: 128

Texas Law Review Vol. 54:392, 1976

case, the court decided that the right to a declaratory judgment arose
during a conference in New York, where the patentee threatened litiga-
tion, rather than in Ohio, where he filed suit ten days later.®* In an
indemnity case, the court with some justification upheld its own venue
by referring back to the place of the original tort to determine where the
claim arose.** Although sound reasons can be advanced for selecting the
place of injury, in an indemnity action an equally persuasive argument
can often be made for other locations, such as where the company paid
the claim, or the company headquarters. Furthermore, while the logic of
these decisions may be supportable after the fact, they offer little assist-
ance as precedent.

The two antitrust cases that have employed the place of injury test
are not easily distinguishable from those that used weight of contacts.*°
One possible difference, however, is the fact that both cases using place
of injury involved the alleged destruction of one business. The court in
each case inade the assumption that the place of injury was the same as
the company’s headquarters, or principal place of business.** One judge
explained his rejection of the weight of contacts approach by his inabili-
ty to accept a scheme requiring “an evaluation of a specific calculus of
contacts.”®* Certainly the weight of contacts test is vulnerable to charges
of subjectivity or arbitrariness, which apparently lay behind the judge’s
objection. By the same token, place of injury can be accused of undue
rigidity. The difficulty lies in the conflicting desires on the one hand for
a reliable test, and on the other hand for a test so tailored to the facts
under consideration that it produces the most convenient place of trial.

One court employed an inversion of the place of injury approach,
turning its gaze to where the litigation results would be felt, in Brother-
hood of Locomotive Engineers v. Denver & Rio Grande Western Rail-
road Co.** Although the court asserted that venue for one defendant,
the National Mediation Board, existed under section 1391(e),®® it had

93. Uniroyal, Inc, v. Sperberg, 63 F.R.D. 55 (S.D.N.Y. 1973).

94, Kroger Co. v. Adkins Transfer Co., 284 F, Supp. 371 (M.D. Tenn. 1968), aff'd
sub nom. Kroger Co. v. Dommbos, 408 F.2d 813 (6th Cir. 1969).

95. Iranian Shipping Lines, S.A. v. Moraites, 377 F. Supp. 644 (S.D.N.Y. 1974);
Albert Levine Associates v. Bertoni & Cotti, 314 F. Supp. 169 (S.D.N.Y. 1970).

96, In an earlier opinion the Albert Levine court suggested that the place where
plaintiff's distributorship was located might be where the injury arose. Albert Levine
Associates v. Bertoni & Cotti, 309 F. Supp. 456, 461 2.9 (S.D.N.Y. 1970).

97. 377 F. Supp. at 647.

98. 290 F, Supp. 612 (D. Colo. 1968), aff'd, 411 F.2d 1115 (10th Cir. 1969).

99. 28 U.S.C. § 1391(e) (1970). This subsection establishes venue for suits in
which each defendant is an officer or employee of the United States, or an agency of the
United States.

408 Pa69

HeinOnline -- 54 Tex. L. Rev. 4. 1975-1976
‘ Th '

Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 92 of 104 PagelD: 129

Federal Venue

to rely on section 1391(b) to sustain venue for the union defendant. In
what was probably dictum, the court commented that “[t]hough the
particular action which plaintiff seeks to enjom would be taken in the
District of Columbia where the NMB is headquartered, the impact and
operation of any such action would be felt in this district and it is here,
therefore, that the cause of action arises.”!°° What the injunction against
the Board had to do with the location of actions taken by the union
defendant the court left to the imagination. Nevertheless, the place
where the inipact of the relief requested froin the lawsuit would be felt
may be another conceivable place “where the claini arose,” although it
does seem to put the cart before the horse.

Another variation on place of mjury analysis relies more directly on
the location of the organization’s headquarters as the place where the
claim arose, without ever discussing whether or not injury actually
occurred there. Thus in Alameda Oil Co. v. Ideal Basic Industries,
Inc.,"*' the court held that it was preferable to litigate the claim in
Colorado, where allegedly deceptive proxies and accompanying state-
ments were prepared by the defendant conpany, instead of in Missouri,
where the materials were received and shareholders presumably de-
ceived. Apparently it felt that the claim “arose” in both districts, since it
transferred under section 1404(a). In a case under the statute prohibit-
ing the use of federally appropriated funds to influence a congressiman’s
vote,'°? the court held that a claim against an unincorporated association
of state uneniploynient offices arose in the District of Columbia, smce
the organization had a central office there, funds were appropriated
there, and Congress met there.'°? This “nerve center” type of approach
was also applied in a civil rights suit brought to declare unconstitutional
a Pennsylvania rule suspending the driver’s licenses of automobile acci-
dent judgment debtors.*°* On the other hand, in Jimenez v. Pierce,’ a
prisoner’s civil rights suit in which the plaintiff wanted to sue in the
district where the headquarters of the state agency he claimed had
injured him was located, the court rejected “nerve center” venue. Plani-
tiff was incarcerated in the Northern District of New York, and all of the

100. 290 F. Supp. at 616. The court cited Montana and California authority for its
conclusion—persuasively, one would hope.

101. 313 F. Supp. 164 (W.D. Mo. 1970).

102. 18 U.S.C. § 1913 (1970).

103. National Ass’n for Community Development v. Hodgson, 356 F. Supp. 1399
(D.D.C. 1973).

104. Leonhart v. McCormick, 395 F. Supp. 1073, 1078 (W.D. Pa. 1975).

105. 315 F. Supp. 365 (S.D.N.Y. 1970).

Pa70

409

HeinOnline -- 54 Tex. L. Rev. 4 9 1975-1976
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 93 of 104 PagelD: 130

Texas Law Review Vol. 54:392, 1976

activities listed in lis complaint had occurred there. The court held that
even if the agency had directed the abuses from the Southern District,
the claim did not arise there. All relevant actions had taken place in the
Northern District; hence the weight of the contacts existed there. Thus
the headquarters test has received some acceptance, but if substantially
all of the activities were executed elsewhere, or if judicial economy
would be better served elsewhere, a court might order the suit tried in
that district, either on weight of contacts or place of injury grounds.

3. Substantive law.—In some cases the courts lave made no
attempt to use a generalized venue test; instead they have searched for
rules from a particular substantive field to justify their results. In the
area of contracts, the dispute rages over whether the place of negotia-
tions, the place of execution, or the place of performance governs.'°°
Unhappily, the courts have viewed these as mutually exclusive. The
statute may not compel this interpretation, but the flexible attitude
manifested in more complex areas such as antitrust has not been carried
over to the more traditional areas. Trademark infringements, for exam-
ple, might arise in the district in which the products were sold, or they
might arise in the district where the name confusion occurred.’ In
addition, by narrowing the inquiry to one substantive topic, the courts
have introduced a new complication. If this question is one of substan-
tive law, to which jurisdiction must they look for an answer? Since the
Supreme Court has specifically held that venue is procedural,’°® the
federal courts should not feel bound by the state law locating a cause of
action, although if no federal precedent exists the state rule might
provide useful guidelines. Ideally, any of the places commonly recog-
nized as significant to the claim would be permissible for venue.

4. No reasoning—Some cases decided under the amendment
concluded so uninformatively that the claim did or did not arise in the
district that any attempt to rationalize the decision would be pure

106. See Smith v. Murchison, 310 F. Supp. 1079 (S.D.N.Y. 1970) (contract claim
arose in district where contract executed and payments made, not in district where
preliminary negotiations took place); M. Dean Kaufman, Inc. v. Warnaco, Inc., 299 F.
Supp. 722 (D. Conn. 1969) (contract claim arose in district where contract was
formalized, not in district where party failed to perform).

107. See Scott Paper Co. v. Scott’s Liquid Gold, Inc., 374 F. Supp. 184, 190 (D. Del.
1974) (where confused); Car-Freshner Corp. v. Broadway Mfg. Co., 337 F. Supp.
618, 619 (S.D.N.Y. 1971) (where products sold, not where labels affixed or where
goods wrapped).

108. See Denver & R.G.W.R.R. v. Brotherhood of R.R. Trainmen, 387 U.S. 556
(1967). Even according to the modern view, choice of law principles usually provide
that the forum state procedural rules apply regardless of which substantive law governs.
See generally RESTATEMENT (SECOND) OF CONFLICTS §§ 122-43 (1971).

410 Pa71

HeinOnline -- 54 Tex. L. Rev. 41...1975-1976
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 94 of 104 PagelD: 131

Federal Venue

speculation. In some cases, the court relied on the facts in the record;?°°
in other cases it set out facts that would support venue, but never spelled
out the inferences it drew from tliose facts.1*° In some circumstances the
courts referred to the allegations in the plaintiffs pleadings alone*!1—a
practice defensible to a point, smce under the better view the plaintiff
bears the burden of provmg venue once tlie defendant has raised the
defense under Rule 12(b)(3) of the Federal Rules of Civil Proce-
dure,’!? but less desirable than reviewmg the entire record.1!? Some
courts give no clue whatsoever, implicit or explicit, about their reason-
ing.'** Perhaps these courts thought the answer so obvious that an
explanation would be frivolous. Nevertheless, with the troubles plaguing
other courts, it could only help the overall situation to articulate why a
particular case was an easy one. Clear understanding of standards is
essential if the area is to achieve any certainty and predictability.

5. Evaluation.—The consequences of inability to decide where a
claim arose have ranged froin dismissal of the case, to severance and
transfer to another district, to a simple remand for further factfindmg.
The statute has truly failed in its purpose where, as in Javelin Corp. v.
Uniroyal, Inc.,“°> a court sees no alternative to dismissal of the suit. In
that case, a private antitrust action, the defendants’ operations were
national in scope, and the defendants themselves were scattered
throughout the country. The only significant events in the Northern
District of California were an industry-wide sales meeting and a meeting
for the alleged purpose of approving illegal exclusionary arrangements.
The defendants acted as agents for a manufacturing group within the
district. After setting out these facts, the court concluded without further

109, Miller v. Cousins Properties, Inc., 378 F. Supp. 711 (D. Vt. 1974); Alabama
Great Southern R.R. v. Allied Chem. Co., 312 F. Supp. 3 (ED. Va. 1970).

110. McCrory Corp. v. Cloth World, Inc., 378 F. Supp. 322 (S.D.N.Y. 1974); Junior
Spice, Inc. v. Turbotville Dress, Inc., 339 F. Supp. 1189 (E.D. Pa. 1972).

111. D’Amico v. Treat, 379 F. Supp. 1004 (N.D. Dl. 1974); Walker v. Kawasaki
Motors Corp., 62 F.R.D. 607 (E.D. Tenn. 1973); Morton Bldgs. of Nebraska, Inc. v.
Morton Bldgs., Inc., 333 F. Supp. 187 (D. Neb. 1971).

112. See generally 5 C. WricuT & A. MILLER, FEDERAL PRACTICE AND PROCEDURE §
1352 (1969).

113. See Davidge v. White, 377 F. Supp. 1084 (S.D.N.Y. 1974) (case held pending
submission of factual affidavits by both parties on the question of venue).

114. Daugherty v. Procunier, 456 F.2d 97, 98 (9th Cir. 1972); Kletschka v. Driver,
411 F.2d 436, 442 (2d Cir. 1969); United States v. Kahane, 396 F. Supp. 687 (E.D.N.Y.
1975); Litton Business Sys., Inc. v. Paul L’Esperance, Inc., 387 F. Supp. 1265 (ED.
Pa, 1975); Besuner v. Faberge, Inc., 379 F. Supp. 278 (N.D. Ohio 1974). Cf. Tiernan
v. Westext Transport, Inc., 243 F. Supp. 566 (S.D.N.Y. 1965) (§ 1391(f) case);
Smith v. Konsak, 230 F. Supp. 308 (E.D. Pa. 1964) (same).

115. 360 F, Supp. 251 (N.D. Cal. 1973).

Pa72

411

HeinOnline -- 54 Tex. L. Rev. 411 1975-1976
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 95 of 104 PagelD: 132

Texas Law Review Vol. 54:392, 1976

discussion that neither venue nor personal jurisdiction was present in its
district and granted the defendants’ motion to dismiss the case. Unless a
court actually believes plaintiff's claim to be frivolous or in bad faith, it
is liard to justify dismissing for improper venue, for section 1406(a)
does permit transfer in this situation. Furthermore, the same court
several years earlier had applied the weight of contacts test and found
that several contacts of significance with the jurisdiction were sufficient
to establish venue.**® If the result in Javelin is the harbinger of a trend
toward stricter scrutiny of the propriety of venue, then that decision flies
in the face of the congressional trend to broaden permissible places of
trial. If the discrepancy in the two decisions simply points out the highly
subjective nature of the contacts evaluation, then perhaps the courts
need a better test or a more workable statutory standard.

In two recent cases, the courts felt it was important to pinpoint the
location of the accidents or transactions in order to place venue in the
precise district where the claim arose. In the first, Davidge v. White,"*
the pleadings lacked sufficient factual allegations to enable the court to
make the determination, and therefore the case was remanded. Since the
complaint did allege that the claim was for recovery of funds that
defendant had obtained m stock transactions occurring within the dis-
trict, the court’s approacli was unnecessarily picky. The second, Chance
v, E. I. DuPont de Nemours & Co.,'** was a multiple tort action brought
in New York, in which children from a number of states were injured by
blasting caps. First pointing out that the applicable substantive law was
not the law of New York, the court held that “[flor this and other
reasons these actions must be severed and transferred to the federal
district court in the respective jurisdictions where the accidents oc-
curred,”’*° citing section 1404(a). Under section 1404(a), each claim
“might have been brought” in the state where the child was injured.
Considerations of judicial economy could lead either to approval or
disapproval of the court’s action. On one hand, eacli child would be
trying to prove the same facts against the manufacturer, which argues
for keeping the action in New York. On the other hand, the New York
court must follow Erie and Klaxon, which require it to obey the New
York conflicts of law rules in a diversity case. It could therefore be in

116. California Clippers, Inc. v. United States Soccer Football Ass’n, 314 F. Supp.

1057 (N.D. Cal. 1970).
117. 377 F. Supp. 1084 (S.D.N.Y. 1974).
118. 371 F, Supp. 439 (E.D.N.Y. 1974).
119, Id, at 441.

412 Pa73

HeinOnline -- 54 Tex. L. Rev. 412 1975-1976
bes . Wel !

Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 96 of 104 PagelD: 133

Federal Venue

the position of applying the law of six or seven different states in one
trial, probably a difficult and time-consuming task. These problems are
beyond the scope of the venue statute. Nevertheless, insofar as federal
venue is concerned, it should be clear that the New York court could
keep the case if it decided in its discretion that the claim arose in the
place of manufacture as well as in the place of injury. Hopefully the
Chance court was transferring “in the mterest of justice” and not
because it believed it was compelled to refuse venue.

As the variety of tools the courts have evolved to answer the
question where the claim arose indicates, the 1966 amendment to the
venue statute spawned litigation where none had existed before.1°
Events that give rise to lawsuits do not tend to be packaged neatly with
labels informing observers of their origins. At present, venue becomes
an issue in the case when the defendant asserts improper venue in a
responsive pleading or motion under Rule 12(b)(3).1** If the defense is
not properly raised by a motion or in a responsive pleading, Rule
12(h)(1) provides that it is waived.1?? Once the issue is raised, some
confusion exists as to whicl party bears the burden of proving his
point.??3 Professors Wright and Miller take the view that the obligation
should be the plaintiff's, since plaintiff must justify jurisdiction.'** This
rule makes sense, provided that the showing plamtiff must make is not
too difficult. The best solution to the problems with the current venue
statute would require plaintiff to make a prima facie showing of proper
venue. To support his chosen forum, plaintiff should need to demon-
strate only that the district bears some logical relationship to the claim.
The weight of contacts test as applied in Arnold v. Smith Motor Co.,
mandating rejection only for districts with minisucle contacts, embodies
the spirit of this approach. Once plaintiff's prima facie case is made out,
defendant could not change districts without a strong showing of incon-

120. Although there has been a fair amount of litigation in the district courts on the
meaning of the new phrase, very few cases have reached the courts of appeals. This
probably results in part from the newness of the statute, but nore importautly from the
parties’ unwillingness to expeud the time and money necessary to litigate venue that
persistently. Nevertheless, this puts the district courts in a difficult position, since they
lack guidance on the resolution of the problems that have arisen.

121. Fep. R. Cr. P. 12(b) (3).

122. Id, 12(h)(1).

123. Compare United States v. Orshek, 164 F.2d 741 (8th Cir. 1947) (burden on
defendant), with Grantham v. Challenge-Cook Bros. Inc., 420 F.2d 1182 (7th Cir.
1969) (burden on plaintiff).

124. 5 C. Wricut & A. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1352, at 570
(1969).

125. 389 F. Supp. 1020 (N.D. Iowa 1974).

Pa74

413

HeinOnline -- 54 Tex. L. Rev. 413 1975-1976
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 97 of 104 PagelD: 134

Texas Law Review Vol. 54:392, 1976

venience.?*6 If defendant were able to meet this stringent test, the court
would have the power to transfer under either section 1406(a), if it
decided that venue was utterly improper, or under section 1404(a), if it
decided that a more convenient district existed. Absent fairly extraordi-
nary circumstances, plaintiff's choice should stand undisturbed.

The American Law Institute’s proposal, which provides for venue
where “a substantial part of the events or omissions giving rise to the
claim occurred,”?*" would facilitate and encourage this approach. The
drafters took care to msure that more than one district might satisfy the
standard.'*® Although they acknowledged that controversy was possible
over what constituted “a substantial part,” their feeling was that difficul-
ties would arise only when the plaintiff was taking a deliberate
chance.*?® The correctness of this conclusion depends entirely on a
court’s interpretation of the word “substantial.” If it construes the word
to include anything not insubstantial or insignficant, like the Arnold
court, then the drafters were probably right. Subject to a de minimis
limitation, plaintiff's choice of venue would always be upheld unless
he were guilty of bad faith or unless defendant could persuade the
court to transfer on a strong showmg of mequity. The danger neverthe-
less exists that the courts will read “substantial” as something analogous
to over fifty percent, or over thirty percent, like the Chance court. If this
happens, then the ALTI’s proposal would simply add one more question
to be litigated.

It is difficult to capture m words the precise factors that would
guarantee the more desirable construction. Perhaps it is better to stop
talking about parts of claims and to say simply that the plaintiff's choice
of venue should be upheld if his claim bears a logical connection to the
forum, unless the defendant makes a satisfactory showing of hardship.
Under this formulation, plaintiffs initial showing would be quite easy;
im most controverted cases the defendant would bear the burden of
upsetting plaintiffs choice. In this way venue matters may be relegated
at last to the secondary position they deserve. After all, little harm
would result if a federal question case were litigated m one district

126. See Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508-09 (1947); North Branch
Prod., Inc. v. Fisher, 284 F.2d 611 (D.C. Cir. 1960), cert. denied, 365 U.S. 827 (1961);
Commercial Solvents Corp. v. Liberty Mut. Ins. Co., 371 F. Supp. 247 (S.D.N.Y. 1974);
Combustion Eng'r, Inc. v. Black, Sivalls & Bryson, Inc., 316 F. Supp. 660 (W.D. Mo.
1970).

127. ALI Srupy, supra note 43, §§ 1303, 1314.

128. Id. at 137.

129. Id.

Pa75

414

HeinOnline -- 54 Tex. L. Rev. 414 1975-1976
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 98 of 104 PagelD: 135

Federal Venue

tather than another. If the premise behind diversity jurisdiction is the
need for unbiased, unprejudiced forums for citizens of different states,
one federal court should be as good as another. The original court is
always free to transfer to a court in the state whose law will apply if the
facts warrant the transfer. Plaintiffs should not be forced to second-
guess a court’s view of where a claim arose if their choice of venue is at
all defensible.

D. Other Problems

1. Service of process.—At the time Congress ainended the venue
statute, commentators criticized the revised version for its continued
rehance on the long-arm statute of the forum state with regard to
amenability to process.’*° If a defendant was not amenable to process
from any district in which venue was appropriate, plaintiff would still be
frustrated in his lawsuit. Happily, this has proved to be a lesser problem
than the general confusion about the distinction between personal juris-
diction requirements and venue requirements. Service of process is
normally controlled by state law, while venue is governed by a federal
statute.**2 Yet in one case a federal court relied on state venue decisions
to resolve questions of personal jurisdiction.2°? Even worse, another
court purported to rely on section 1391 for jurisdiction over the subject
matter.15* Some courts appear to equate amenability to process with
satisfaction of venue requirements.’** Thus the more frequent problem
with personal jurisdiction arises from a failure to make a sharp distinc-
tion between the concepts of power over the person and convenience of
the lawsuit’s location; the federal courts’ technical dependence on the
scope of the applicable state long-arm statute has forced very few dis-
missals.2#5

130. Foster, supra note 51. See Fep. R. Civ. P. 4.

131. See notes 142 to 167 infra & accompanying text, on the debate over the role
state law plays within the federal statute.

132. Deering Milliken Research Corp. v. Textured Fibres, Inc., 310 F. Supp. 491
(D.S.C. 1970).

133. Langston v. Ciccone, 313 F. Supp. 56 (W.D. Mo. 1970).

134. Colorado-Florida Living, Inc. v. Deltona Corp., 338 F. Supp. 880 (D. Colo.
1972) (same test used to determine transaction of business for purposes of state long-
arm statute and federal venue statute “where the claim arose”); Hawaii Credit Card
Corp. v. Continental Credit Card Corp., 290 F. Supp. 848 (D. Haw. 1968) (confused
constitutional limits of long-arm jurisdiction with venue statute’s requirements).

135. The only case since the 1966 amendment to dismiss for personal jurisdiction
limitations m the state long-arm statute appears to be Parham v. Edwards, 346 F. Supp.
968 (S.D. Ga. 1972), aff'd per curiam, 470 F.2d 1000 (5th Cir. 1973).

Pa76

415

HeinOnline -- 54 Tex. L. Rev. 415 1975-1976
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 99 of 104 PagelD: 136

Texas Law Review Vol. 54:392, 1976

2. Division venue-——Whether the claim should be heard in one
particular division of a district poses a greater problem than service of
process. One court, citing sections 1391(b) and 1406(a), transferred a
claim to another division within its district.15° The court’s use of section
1406(a) indicates that it thought venue was improper in its own divi-
sion. This restrictive gloss on the statute is unnecessary, because sections
1391(a) and (b) nowhere mention division, and transfers from one
division to another within a single district would do nothing but prolong
the litigation.

In Torres v. Continental Bus Systems, Inc.,1°7 the district court
justified its transfer of the case to another division within the district by
reasoning that section 1393(a)*** confers a personal privilege on the
defendant to be sued in the division of its residence. Since section
1391(c) makes a foreign corporation suable anywhere that it does
business, the corporation is considered a resident of that district for
venue purposes. Therefore, the court reasoned, a corporation is a resi-
dent of the divisions where it does business for purposes of section
1393(c). The Torres court did not consider two arguments later ad-
vanced by another district court in Medicenters of America, Inc. v. T
and V Realty & Equipment Corp.’** that would lead to a different
result. First, section 1393 might come into play only if the defendant’s
residence is the sole basis for venue. Where venue can rest on another
basis, such as the plaintiff's residence or the place where the claim arose,
venue is proper in any division within the district. Second, by referring
to the place “where he resides,” Congress may have intended to limit
division venue under section 1393(a) to individual defendants. Section
1391 itself uses the pronoun “it” where it intends to refer to corpora-
tions, and it avoids pronouns where both corporations and natural
persons are covered.*#°

The contrast between the general venue statute and the venue
statute governing reinoval, 28 U.S.C. § 1441(a), also suggests that

136. Wingard v. North Carolina, 366 F. Supp. 982 (W.D.N.C. 1973).

137. 204 F. Supp. 347 (S.D. Tex. 1962).

138. 28 U.S.C. § 1393(a) (1970) provides: “Except as otherwise provided, any civil
action, not of a local nature, against a single defendant in a district containing more than
one division must be brought m the division where he resides.”

139. 371 F. Supp. 1180 (E.D. Va. 1974) (alternative holding).

140. Within the general venue statutes, the pronoun “it” refers to a corpora-
tion. See 28 U.S.C. § 1391(c) (1970). But see id. § 1400(a) (patent and copy-
right venue—refers to defendant or his agent); id. § 1401 (stockholders derivative
action venue—refers to stockholder on behalf of Ais corporation). In contrast, sections
1391(a) and (b) do not use pronouns.

416 Pa77

HeinOnline -- 54 Tex. L. Rev. 416 1975-1976
i ul q

Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 100 of 104 PagelD: 137

Federal Venue

division is of no independent significance in the former instance. The
removal venue statute expressly directs the court to look to the district
and division embracing the place where the action is pending. Thus,
removal venue relies indirectly on the venue statute of the state where
the action was originally brought. The absence of this kind of limiting
language in section 1391, and the undesirability of restricting venue
where Congress did not mandate restriction both suggest that division
venue should not apply to the language “where the claim arose.” Simi-
larly, state statutes setting venue for state lawsuits should be irrelevant,
or at nost only persuasive authority, in determining federal venue under
section 1391.14

3. What law governs.—At the time Congress amended the venue
statute in 1966, the question whether state law or federal law would
govern “where the claim arose” would not have been likely to excite
controversy. It was “hornbook law that where a federal statute fixes
the venue of the federal courts, state laws are inapplicable.”14? Courts
regularly recited the need for a uniform federal standard for venue1**
and the unacceptability of permitting state venue laws to interfere with
this standard.’** Thus, after the 1966 amendment had been in operation
for a time, it came as a great surprise to many that the problem of
applicable law should be an issue at all.

The Sixth Circuit discussed the policies behind the venue statutes
in some detail in Miller v. Davis,1*° a diversity case. The district court
lad erroneously concluded that a Kentucky choice of law rule precluded
federal jurisdiction. After the court of appeals firmly corrected that
misconception, it reached the venue issue. It held explicitly that venue
was a procedural matter within the Evie doctrine and that state venue
law did not control federal venue.**® The importance of uniform appli-
cation of the federal venue statutes was too great to permit state laws to

141. See text accompanying notes 142-167 infra.

142. Murphree v. Mississippi Publ. Corp., 149 F.2d 138, 140 (Sth Cir. 1945),
aff'd, 326 U.S. 438 (1946). See generally 1 W. Barron & A. HOLTZOFF, FEDERAL
PRACTICE AND PROCEDURE § 71 (Wright ed. 1960); 1 J. Moors, Feperat Practice ff
0.140 [1.-3-1] (1975). Neither state substantive law nor state venue law should be
conclusive on a question of federal procedural Jaw.

143. Remington Rand, Inc. v. Knapp-Monarch Co., 139 F. Supp. 613, 617 (E.D. Pa.
1956).

144, Standard Ins. Co. v. Isbell, 143 F. Supp. 910, 912 (E.D. Tex. 1956); Shaffer v.
Tepper, 127 F. Supp. 892, 894 (E.D. Ky. 1955); Neal v. Pennsylvania R.R., 77 F. Supp.
423, 425 (S.D.N.Y. 1948).

145. 507 F.2d 308 (6th Cir. 1974).

146, Id. at 316.
Pa78

417

HeinOnline -- 54 Tex. L. Rev. 417 1975-1976
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 101 of 104 PagelD: 138

Texas Law Review Vol. 54:392, 1976

override them,!47

Confronted with a related issue, the Third Circuit also pointed out
that the venue of federal courts is a matter of federal law; a state may
not modify or repeal a federal venue statute by its own legislation.**®
This holds true whether subject matter jurisdiction rests on a federal
question or on diversity.1*° Other courts have held that federal law
governs whether a corporation is “domg busimess” for section 1391(c)
purposes,?°° Many lower courts have supported this view. In Honda
Associates, Inc. v. Nozawa Trading, Inc.1™ the court said that state
personal jurisdiction laws have no effect on the interpretation of the
federal venue statute.*°? Other courts have simply reaffirmed the vitality
of the old rule that venue fixed by a federal statute must be determined
by federal law.1** The farthest any court has gone without abandoning
the principle is to say that state law may be a significant aid in interpret-
ing the federal standard of section 1391,.1°* Even this much might be an
unnecessary concession.

The district court decision in Philadelphia Housing Authority v.
American Radiator & Standard Sanitary Corp.** bears responsibility for
the notion that state law determines where a claim arose in a diversity
case. The court started from the premise that venue is a substantive
tight, citing the Sixth Circuit’s decision in Still v. Rossville Crushed
Stone Co.1** as authority.‘57 Unfortunately, the court read Still imcor-
rectly, although its mistake was understandable, given the confused
opinion in Still. The Still court was considering a traditional local cause

147. Id. at 317.

148. Federal Deposit Ins. Corp. v. Greenberg, 487 F.2d 9 (3d Cir. 1973). Cf. Van
Dusen v. Barrack, 376 U.S. 612 (1964) (state law on appointment of ancillary estate
administrator does not affect federal venue).

149. 487 F.2d at 12.

150. Houston Fearless Corp. v. Teter, 318 F.2d 822, 825 (10th Cir. 1963); Samson
Cordage Works v. Wellington Puritan Mills, Inc., 303 F. Supp. 155, 161 (D.R.I. 1969).

151. 374 F. Supp. 886 (S.D.N.Y. 1970).

152. Id. at 889. See International Business Coordinators, Inc. v. Aamco Automatic
Transmissions, Inc., 305 F. Supp. 361, 364 (S.D.N.Y.1969) (venue under 15 U.S.C. § 15
(1970) ).

153. Jaffe v. Dolan, 264 F. Supp. 845, 848 (E.D.N.Y. 1967); see Iaquinta v. Sloan,
350 F. Supp. 203, 204 (N.D.W. Va. 1972); cf. Control Data Corp. v. Carolina Power &
Light Co., 274 F. Supp. 336, 340 (S.D.N.Y. 1967).

154. Masterson v. First Fed. Sav. & Loan Ass'n, 53 F.R.D. 313, 316 (ED.NLY.
1971).

155. 291 F. Supp. 252 (E.D. Pa. 1968).

156. 370 F.2d 324 (6th Cir. 1966).

157. 291 F. Supp. at 260.

Pa79
418

HeinOnline -- 54 Tex. L. Rev. 41°-1975-1976
Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 102 of 104 PagelD: 139

Federal Venue

of action.25* After it distinguished jurisdiction and venue on rather
conventional grounds, it proceeded to ask “whether under the law of
Tennessee judicial authority could be . . . exercised over the subject
matter of this cause.’°* Findmg that Tennessee law said that injury to
real estate located in another state was not within the jurisdiction of the
Tennessee courts, the court quite properly dismissed the case. All it did
was apply state substantive law to a local action over which it had
diversity jurisdiction, in accordance with the Erie doctrine. The Sixth
Circuit itself in Miller, decided several years after Philadelphia Housing,
went to some trouble to point out that Still was a local action case,
having nothing to do with section 1391 venue;?® it certainly was not a
holding that venue is a matter of substantive law. Thus, the entire
premise of the Philadelphia Housing dictum that state law governs
venue determinations under section 1391(a) was faulty.2%

Notwithstanding the fundamental problem with the Philadelphia
Housing suggestion for diversity cases, a number of courts accepted the
reasoning and applied it in their own decisions. In Ryan v. Glenn'® the
court held that the question wliere the claim arose depended on state
substantive law, because “the claim” meant “the aggregate of operative
facts giving rise to a right enforceable in the courts,”?® and it also cited
Philadelphia Housing. The problem with its first ground of decision is
the circularity of the reasoning. One does not liave a claim enforceable
in the federal courts until he has properly brought himself before the
court procedurally, by establishing subject matter jurisdiction, personal
jurisdiction over the defendant (or jurisdiction over the res), and venue.
Thus it is just as easy to argue that “the claim” refers to federal
standards as it is to assert that it must incorporate state law by implica-
tion, whicli would be the legitimate way to bring state law into the
picture. Tle Ryan court even conceded that “it might be argued that
venue is procedural and purely a question of federal law under Erie,”
but it found the Philadelphia Housing view “more practical,” and it
decided rather arbitrarily to follow it, having found no case law to the

158. The district court in Graham v. Hamilton County, 266 F, Supp. 623 (E.D. Tenn.
1967), recognized the old Jocal/transitory distinction at work in Still.

159. 370 F.2d at 325.

160. 507 F.2d at 316 n.16.

161, The conclusion was dictum because the case actually before the court was a
federal question case, for which the court applied a federal standard.

162. 52 F.R.D. 185, 192 (N.D. Miss. 1971). Accord, Warren Bros. Co. v, Commu-
nity Bldg. Corp., 386 F. Supp. 656, 662 (M.D.N.C, 1974) (dictum).

163. 52 F.RD. at 192.
Pa80

419

HeinOnline -- 54 Tex. L. Rev. 419 1975-1976
ee 4%

. #
a.

FR De

ae Fe Pee

SF aI eT

Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 103 of 104 PagelD: 140

Texas Law Review Vol. 54:392, 1976

contrary.1** The only conceivable practicality Philadelphia Housing
could offer would exist if substantive law provided the test for where the
claim arose; but as the federal courts develop uniform standards them-
selves, even in this area the stronger argument lies on the side of a
federal test. The other courts that have adopted a state standard have
simply assumed that they were required to do so, adding nothing to the
rationales of the courts that had preceded them.1®

Since both Philadelphia Housing and Ryan came after the Supreme
Court’s decision in Denver & Rio Grande Western Railroad Co. v.
Brotherhood of Railroad Trainmen,'* it is curious that the courts could
have reached the conclusion that the 1966 amendinent required refer-
ence to state substantive law for the first time. The Court, albeit in the
context of deciding whether the amendment could be applied to pending
cases, clearly stated that the revision did not change the substantive law
applicable to the case, and that it was wholly procedural.*®” Logic, as
well as preamendment precedent and the holding of Denver & Rio
Grande, compels the conclusion that federal law alone governs the
question of federal venue. A contrary deduction based on a misunder-
standing of one brief per curiam court decision is neither desirable nor
inevitable.

Ti. Conclusion

Despite the problems that have arisen, the 1966 ainendiment to the
federal venue statute was a step in the right direction. Many of the
difficulties encountered in the construction of the phrase added by the
amendment would be obviated if the requirements for plaintiffs prima
facie showing were extreinely light, and the burden heavy on the defend-
ant seeking to move the case. In addition, it should be clear that any
district with more than miniscule contacts would satisfy the statute,
either by reading the present language broadly or by adding a logical
commection standard. This would be entirely consonant with the liberaliz-
ing purpose behind the amendment; any inequities caused by the rule
could be alleviated by judicious use of the transfer statutes. If the statute

164. Id. The court does cite Comment, Federal Venue Amendment—Service of
Process, Erie and Other Limitations, 16 CaTtH.'U.L. Rev. 297 (1967).

165. Geodynamics Oil & Gas, Inc. v. U.S. Silver & Mining Corp., 358 F. Supp. 1345
(S.D. Tex. 1973); Paragon Int'l N.V. v. Standard Plastics, Inc,, 353 F. Supp. 88, 91
(S.D.N.Y. 1973).

166. 387 U.S. 556 (1967).

167, Id, at 563, See note 142 supra.

Pa81
420

HeinOnline -- 54 Tex. L. Rev. 42:.1975-1976
fl

aI & i «e ad

a an a rd

a Fup

Sa

Fees

Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19 Page 104 of 104 PagelD: 141

Federal Venue

is applied and construed in a generous spirit, statutory change is proba-
bly unnecessary. The courts must articulate fully the bases for their
decisions, so that the analytic approaclies they are using will develop
stability. Finally, uniformity and certainty in venue law cannot be
realized until the courts recognize that federal law governs the question
where the claim arose in diversity as well as federal question cases. By
deciding that the primary goal is to litigate cases on the merits, rather
than on subsidiary procedural issues, the federal courts will find it easier
to administer the statutory scheme for venue in the best interest of both
the litigants and the judiciary.

Pa82

421

HeinOnline -- 54 Tex. L. Rev. 421 1975-1976
